Exhibit 10.25

PURCHASE AND ASSUMPTION AGREEMENT

by and among

FIRST NIAGARA BANK, NATIONAL ASSOCIATION

and

FIVE STAR BANK

 

JANUARY 19, 2012

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

September 30,

ARTICLE I DEFINITIONS; CONSTRUCTION

       1   

Section 1.1 Definitions

       1   

Section 1.2 Interpretation

       15   

ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS AND ASSIGNMENT AND ASSUMPTION
OF ASSUMED LIABILITIES

       16   

Section 2.1 Purchase and Sale of Purchased Assets

       16   

Section 2.2 Assumption of Liabilities

       19   

Section 2.3 Sale and Transfer of Servicing

       20   

ARTICLE III CLOSING PAYMENT AND ADJUSTMENTS

       20   

Section 3.1 Closing Payment

       20   

Section 3.2 Closing Statement and Closing Payment

       21   

Section 3.3 Final Closing Statement, Allocation of Fees and Expenses, and
Post-Closing Adjustment

       22   

Section 3.4 Allocation of Consideration

       23   

ARTICLE IV THE CLOSING

       24   

Section 4.1 Closing Time and Place

       24   

Section 4.2 Closing Documents

       24   

Section 4.3 Delivery of Purchased Assets

       25   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

       25   

Section 5.1 Organization

       25   

Section 5.2 Authority; Capacity

       26   

Section 5.3 Consents and Approvals

       26   

Section 5.4 No Breaches; Defaults

       26   

Section 5.5 Compliance with Law

       26   

Section 5.6 Litigation and Related Matters

       27   

Section 5.7 No Brokers or Finders

       27   

Section 5.8 Operations

       27   

Section 5.9 Real Property Leases

       28   

Section 5.10 Purchased Real Property

       28   

Section 5.11 Assumed Deposits

       28   

Section 5.12 Purchased Loans

       28   

Section 5.13 Intentionally Omitted

       30   

Section 5.14 Assumed Contracts

       30   

Section 5.15 Regulatory Matters

       30   

 

-i-



--------------------------------------------------------------------------------

 

September 30,

Section 5.16 Necessary Permits

       30   

Section 5.17 Banking Center Employees and Benefits

       30   

Section 5.18 Labor Contracts and Relations

       31   

Section 5.19 Environmental Matters

       31   

Section 5.20 Books and Records

       32   

Section 5.21 Safe Deposit Boxes

       32   

Section 5.22 Insurance Coverage

       32   

Section 5.23 Taxes

       33   

Section 5.24 Limitations on and Disclaimer of Representations and Warranties and
Purchaser’s Release in Connection Therewith

       33   

Section 5.25 Financing

       33   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

       34   

Section 6.1 Organization

       34   

Section 6.2 Authority; Capacity

       34   

Section 6.3 Consents and Approvals

       34   

Section 6.4 No Breaches; Defaults

       35   

Section 6.5 Litigation and Related Matters

       35   

Section 6.6 Compliance with Laws and Regulations

       35   

Section 6.7 No Brokers or Finders

       36   

Section 6.8 Financing

       36   

Section 6.9 Eligibility

       36   

ARTICLE VII GENERAL COVENANTS

       36   

Section 7.1 Access to Properties and Records Relating to the Banking Centers

       36   

Section 7.2 Efforts; Regulatory Filings and Other Actions

       37   

Section 7.3 Further Assurances

       39   

Section 7.4 Notice of Changes

       39   

Section 7.5 Confidentiality

       40   

Section 7.6 Publicity; Notices

       40   

Section 7.7 Restricted Assignments

       41   

Section 7.8 Transition Coordinators; Cooperation with Transition

       41   

Section 7.9 Non-Competition and Non-Solicitation.

       41   

Section 7.10 Arrangements with Respect to Employee Pension Plans, IRAs and Keogh
Plans

       43   

Section 7.11 Updated Schedules

       43   

ARTICLE VIII FURTHER AGREEMENTS

       44   

Section 8.1 Conduct of the Banking Centers Prior to the Closing

       44   

Section 8.2 Real Property Leases and ATM Leases

       46   

Section 8.3 UCC-1 Assignment and Other Documents

       46   

Section 8.4 Letters of Credit

       47   

Section 8.5 Form of Transfer

       47   

Section 8.6 Conversion Plan, Data Processing and Related Matters

       47   

 

-ii-



--------------------------------------------------------------------------------

 

September 30,

Section 8.7 Seller Intellectual Property

       48   

Section 8.8 Wrong Pocket Assets

       50   

Section 8.9 Title Objections

       50   

Section 8.10 Environmental Objections

       50   

ARTICLE IX EMPLOYMENT AND BENEFIT MATTERS

       51   

Section 9.1 Transferred Banking Center Employees

       51   

ARTICLE X TAX MATTERS

       55   

Section 10.1 Tax Indemnification

       55   

Section 10.2 Refunds, Credits and Carrybacks

       55   

Section 10.3 Cooperation

       55   

Section 10.4 Contest Provisions

       56   

Section 10.5 Transfer Taxes

       56   

Section 10.6 Coordination

       57   

Section 10.7 Tax Treatment of Payments

       57   

Section 10.8 Limitations and Survival

       57   

Section 10.9 No Double Recovery

       57   

ARTICLE XI CLOSING CONDITIONS

       57   

Section 11.1 Conditions to Obligations of Each Party to Close

       57   

Section 11.2 Conditions to Obligation of Seller to Effect the Closing

       58   

Section 11.3 Conditions to Obligation of Purchaser to Effect the Closing

       58   

ARTICLE XII TERMINATION

       59   

Section 12.1 Termination

       59   

Section 12.2 Effect of Termination

       59   

ARTICLE XIII SURVIVAL; INDEMNIFICATION

       60   

Section 13.1 Survival of Representations and Warranties

       60   

Section 13.2 Indemnification by Seller

       60   

Section 13.3 Indemnification by Purchaser

       61   

Section 13.4 Third-Party Claim Indemnification Procedures

       61   

Section 13.5 Consequential Damages

       63   

Section 13.6 Adjustments to Losses

       63   

Section 13.7 Payments

       63   

Section 13.8 Mitigation

       63   

Section 13.9 Survival of Indemnity

       64   

Section 13.10 Remedies Exclusive

       64   

ARTICLE XIV MISCELLANEOUS

       64   

Section 14.1 Entire Agreement; Amendment

       64   

 

-iii--



--------------------------------------------------------------------------------

 

September 30,

Section 14.2 Binding Effect; Assignment; No Third-Party Beneficiaries

       64   

Section 14.3 Specific Performance

       64   

Section 14.4 Counterparts

       65   

Section 14.5 Notices

       65   

Section 14.6 Provisions Separable

       66   

Section 14.7 Expenses

       66   

Section 14.8 Deadlines

       66   

Section 14.9 Scope of Agreements

       67   

Section 14.10 Delays or Omissions

       67   

Section 14.11 Waiver of Jury Trial

       67   

Section 14.12 Governing Law; Consent to Jurisdiction

       67   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules

Purchaser Disclosure Schedules

Seller Disclosure Schedules

Exhibits

 

Exhibit 3.2    Form of Closing Statement

 

-v-



--------------------------------------------------------------------------------

This PURCHASE AND ASSUMPTION AGREEMENT, dated as of January 19, 2012, is between
First Niagara Bank, National Association, a national banking association with
its principal office in Buffalo, New York (“Seller”), and Five Star Bank, a New
York State chartered bank with its principal office in Warsaw, New York
(“Purchaser”).

RECITALS

WHEREAS, Seller desires to sell, and Purchaser desires to acquire, certain
assets associated with the Banking Centers (as defined below) in accordance with
the terms and provisions of this Agreement;

WHEREAS, Seller desire to transfer to Purchaser, and Purchaser desires to assume
from Seller, certain liabilities associated with the Banking Centers in
accordance with the terms and provisions of this Agreement;

WHEREAS, on the date hereof, Seller and Purchaser are executing and delivering
the Assignment, Purchase and Assumption Agreement dated as of the date hereof
(the “HSBC Assignment Agreement”), pursuant to which (i) Seller has assigned to
Purchaser Seller’s right to purchase selected assets and Seller’s obligation to
purchase related liabilities and (ii) Purchaser has agreed to acquire such
selected assets and assume such related liabilities on and subject to the terms
and conditions of the HSBC Assignment Agreement;

WHEREAS, Purchaser and Seller acknowledge that each intends to continue to
provide retail and business banking services in the geographic regions served by
the Banking Centers, subject to any limitations set forth herein.

NOW, THEREFORE, in consideration of and subject to each of the covenants,
representations, warranties, terms and conditions hereinafter set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions . For purposes of this Agreement, the parties covenant
and agree to the following definitions and other terms:

“Accrued Interest and Fees” shall mean (i) with respect to the Assumed Deposits,
the interest, fees, costs, and other charges (whether billed or unbilled) that
have been accrued but not yet paid, credited or charged to the Assumed Deposits;
and (ii) with respect to the Purchased Assets, the interest, dividends, fees,
costs, and other charges (whether billed or unbilled) that have been accrued but
not yet paid, credited or charged to the Purchased Assets, in each case as set
forth in the general ledger of Seller maintained in the ordinary course of
business of Seller in accordance with the internal controls and procedures of
Seller, consistently applied.

“Additional Excluded Assets” shall have the meaning specified in
Section 2.1(b)(9).



--------------------------------------------------------------------------------

“Adjustment Payment Date” shall have the meaning specified in Section 3.3(d).

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person.

“Aggregate Asset Amount” shall have the meaning specified in Section 3.1(b)(2).

“Agreement” shall mean this Purchase and Assumption Agreement, including the
Schedules and Exhibits hereto, as may be amended and/or restated from time to
time.

“Allocation Statement” shall have the meaning specified in Section 3.4(a).

“Applicable Law” shall mean any federal, state, local, domestic or foreign law,
including common law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by, or any formal interpretive letter issued by, a Government Entity.

“Appraised Value” shall mean, with respect to any real property, the fair market
value (assuming current use) of such real property as determined by the
appraisal of an independent third-party appraiser mutually selected by Seller
and Purchaser to be completed prior to the Closing Date, whose fee shall be
split fifty percent/fifty percent (50%/50%) between Seller and Purchaser;
provided that if an appraisal cannot be completed prior to the Closing Date, the
Appraised Value shall be a fair market value (assuming current use) mutually
agreed to by Seller and Purchaser.

“Assignment and Assumption Agreement” shall have the meaning specified in
Section 4.2(a)(5).

“Assumed Agreements” shall have the meaning specified in Section 2.1(a)(10).

“Assumed Contracts” shall have the meaning specified in Section 2.1(a)(10).

“Assumed Deposits” shall mean deposits (as defined in 12 U.S.C. § 1813(l)) that
are held by Seller and allocated on the records of Seller to the Banking
Centers, including demand deposits, savings accounts, money market deposit
accounts, mutual fund and reserve fund sweep accounts, negotiable order of
withdrawal accounts, certificates of deposit, deposits acquired through the
telephone or the internet or other electronic media and, subject to
Section 7.10, IRA, Employee Pension Plan and Keogh accounts, including any debit
accounts related thereto, in each case, that are listed on Schedule 1.1(a) (as
updated pursuant to Section 7.11), excluding: (i) deposits by government
agencies; (ii) structured deposits; (iii) brokered deposits; (iv) unclaimed
deposits subject to unclaimed property statute/escheatment; and (v) deposits
constituting money orders, certified and official checks and other items in the
process of clearing.

“Assumed Letters of Credit” shall have the meaning specified in
Section 2.1(a)(9).

 

2



--------------------------------------------------------------------------------

“Assumed Liabilities” shall have the meaning specified in Section 2.2(a).

“ATM” shall mean an automated teller machine.

“ATM Real Property Leases” shall have the meaning specified in
Section 2.1(a)(5).

“Banking Centers” shall mean the branches and offices, including any related
drive-thru teller facilities, of Seller and its Subsidiaries listed on
Schedule 1.1(b).

“Banking Center Customers” shall mean, individually and collectively, (i) the
Persons named as the owners of the deposit accounts relating to the Assumed
Deposits, (ii) the primary obligors under the Purchased Loans, and (iii) other
Persons who receive Banking Related Services at the Banking Centers as reflected
on the records of Seller, provided that Banking Center Customers shall not
include customers in their relationship with a Banking Center that relates to
Excluded Business Activities.

“Banking Center Employees” shall mean, as of any particular date: (i) the
persons actively employed as of such date by Seller or any of its Subsidiaries
principally in connection with the Banking Centers; and (ii) the persons
employed as of such date by Seller or any of its Subsidiaries principally in
connection with the Banking Centers who are absent from work on account of
vacation, jury duty, funeral leave, personal day, sickness, short-term
disability, workers compensation leave, military leave, leave under the Family
Medical Leave Act or other approved leave of absence or for whom an obligation
to return to active employment exists under a contractual obligation or law, in
each case, that are listed on Schedule 1.1(c)(i) (as updated pursuant to
Section 7.11).

“Banking Center Premises” shall mean, as applicable, the Purchased Real Property
and/or the real property subject to a Real Property Lease.

“Banking Related Services” shall mean banking and banking-related services,
brokerage, custody, financial planning, insurance, estate planning, tax
planning, liquidity or cash management, lending (including commercial real
estate lending), issuance of credit cards and similar products, investment
advisory, investment banking, asset management and trust and fiduciary services.

“Bill of Sale” shall have the meaning specified in Section 4.2(a)(4).

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in New York State are authorized or required
by Applicable Law or other governmental action to be closed.

“Business Material” shall have the meaning specified in Section 8.7(b).

“Capital Action” shall have the meaning specified in Section 7.2(b).

“Cash on Hand” shall have the meaning specified in Section 2.1(a)(12).

 

3



--------------------------------------------------------------------------------

“Claim Notice” shall have the meaning specified in Section 13.4(a).

“Close of Business” shall mean the local time that the Banking Centers close to
the public.

“Closing” shall have the meaning specified in Section 4.1.

“Closing Date” shall have the meaning specified in Section 4.1.

“Closing Payment” shall have the meaning specified in Section 3.1(b).

“Closing Statement” shall have the meaning specified in Section 3.2(a).

“Closing Statement Date” shall have the meaning specified in Section 3.2(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

“Comparable Job Offer” shall mean an offer of employment with Purchaser or an
Affiliate of Purchaser that sets forth the following terms of employment from
the Closing Date through at least December 31, 2012: (i) a position requiring
substantially comparable skills and abilities as the employee’s position
immediately prior to the Closing Date (it being understood that whether a
position is managerial or non-managerial shall not in and of itself preclude an
offer from being a Comparable Job Offer), (ii) does not involve a significant
change in work schedule, (iii) has benefits that are comparable to those of
similarly situated employees of Purchaser, (iv) has an annual aggregate total
compensation (the combination of annual base salary or rate of pay and incentive
and commission arrangements) opportunity per performance period that is
comparable to the aggregate total compensation opportunity per performance
period in effect for such employee immediately prior to the Closing, (v) is at a
work location not more than thirty-five (35) miles from such employee’s work
location immediately prior to the Closing Date, and (vi) includes a work status
(full or part-time) that is not changed from that in effect immediately prior to
the Closing Date.

“Confidentiality Agreement” shall mean the confidentiality agreement, dated as
of August 10, 2011, among First Niagara Financial Group Inc., HSBC and Financial
Institutions, Inc., the sole shareholder of Purchaser.

“Contract” shall mean any written agreement, contract, arrangement, bond note,
commitment, franchise, indemnity, indenture, instrument, lease or license,
together with any exhibits, schedules or documents executed or delivered in
connection therewith and any modifications, amendments, restatements or other
supplements thereto.

“Control” and the correlative terms “Controlling” and “Controlled” shall mean,
as used with respect to any Person, possession of the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

4



--------------------------------------------------------------------------------

“Controlled Group Liability” shall mean any and all liabilities with respect to
any employee benefit plan of Seller or its ERISA Affiliates, including (i) under
Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under sections 412,
430 and 4971 of the Code, (iv) under any promise to provide retiree welfare
coverage, and (v) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code.

“Conversion” shall mean the conversion of the processing, reporting, payment and
other systems associated with the Banking Centers from the systems of Seller to
the systems of Purchaser.

“Conversion Plan” shall have the meaning specified in Section 8.6(c)(1).

“Conversion Project Manager” shall have the meaning specified in Section 8.6(a).

“CRA” shall mean the Community Reinvestment Act of 1977, as amended.

“CRA Assets” shall have the meaning specified in Section 2.1(a)(8).

“Credit Card Accounts and Receivables” shall mean the accounts and Receivables
related to the credit cards issued by Seller or an Affiliate of Seller to its
customers, including Banking Center Customers.

“Credit Documents” shall mean all documents evidencing or securing a Purchased
Loan or Assumed Letter of Credit, in the possession of Seller or its
Subsidiaries (regardless of where located, including in file or imaging systems
of Seller or its Subsidiaries), including, without limitation, all original
notes, reimbursment agreements, security agreements, deeds of trust, mortgages,
loan agreements, and corresponding reports, certifications and isclosures
required by Applicable Law, guarantees, sureties and insurance policies
(including title insurance policies), applications and credit information,
financial information, insurance information, signature cards, all information
on obligors and borrowers and guarantors, taxpayer identification number
certifications and records relating thereto, and all modifications, waivers and
consents relating to any of the foregoing.

“Damages” shall mean all actions, costs, damages, disbursements, obligations,
penalties, liabilities, losses, expenses, assessments, judgments, settlements or
deficiencies (including any interest, penalties, investigation, legal,
accounting and other reasonable out-of-pocket costs and expenses incurred in the
investigation, collection, prosecution and defense of any action, suit,
proceeding or claim and amounts paid in settlement, but not including indirect,
incidental, exemplary, special, consequential or punitive damages that are
imposed upon or otherwise incurred by the indemnified party).

“de minimis loss” shall have the meaning specified in Section 13.2(b).

“Designated Footprint” shall mean those areas that are within five (5) miles of
any of the Banking Centers.

 

5



--------------------------------------------------------------------------------

“Disclosure Schedule” shall mean, with respect to Purchaser or Seller, a
schedule delivered by it to the other upon the execution and delivery of this
Agreement setting forth, among other things, items the disclosure of which is
required under this Agreement, either in response to an express disclosure
requirement contained in a provision of this Agreement or as an exception to one
or more of the representations and warranties or covenants contained in this
Agreement; provided that the mere inclusion of an item in a Disclosure Schedule
as an exception to a representation will not be considered an admission by the
disclosing party that such item (or any non-disclosed item or information of
comparable or greater significance) represents a material exception or fact,
event or circumstance or that such item has had or is expected to result in a
Material Adverse Effect, as the case may be; provided, further, that an item
disclosed by either party in such party’s Disclosure Schedule shall be deemed to
be a disclosure against any other representation, warranty or covenant of such
party in this Agreement if such disclosure would reasonably appear on its face
to be a disclosure thereunder if repeated thereunder.

“Employee Pension Plan” shall mean any employee pension plan for which Seller
serves as a trustee, including, but not limited to, employee pension benefit
plans as defined in Section 3(2) of ERISA, retirement plans qualified under the
requirements of Section 401(a) of the Code, nonqualified deferred compensation
plans, excess benefit plans and supplemental executive retirement plans.

“Employee Plans” shall have the meaning specified in Section 5.17(b).

“Environment” shall mean any soil, surface waters, wetlands, groundwaters,
sediments, surface or subsurface strata, ambient air and any other environmental
medium.

“Environmental Law” shall mean any law, statute, regulation, rule, ordinance,
by-law, order or other binding decision of any Governmental Entity regarding the
protection of the Environment, Hazardous Materials, exposure to Hazardous
Materials, worker health and safety and/or public health and safety.

“Environmental Objections” shall have the meaning specified in Section 8.10.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

“ERISA Affiliate” shall mean, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“Excluded Assets” shall have the meaning specified in Section 2.1(b).

“Excluded Business Activities” shall have the meaning specified in
Section 2.1(c).

 

6



--------------------------------------------------------------------------------

“Excluded Contracts” shall mean any and all Contracts of Seller and its
Affiliates that are not Assumed Contracts, including, but not limited to,
Contracts that apply to operations of Seller or its Affiliates other than solely
to the Banking Centers and all data processing Contracts, regardless of scope.

“Excluded Deposits” shall mean any and all deposits of Seller and its Affiliates
that are not Assumed Deposits.

“Excluded Liabilities” shall have the meaning specified in Section 2.2(b).

“Excluded Taxes” shall mean (A) any Income Taxes of Seller or any of its
Subsidiaries (whether or not relating to the Banking Centers), (B) any Income
Taxes of any member of an affiliated, consolidated, combined, or unitary group
of which Seller or any of its Subsidiaries was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local or non-U.S. law or regulation, (C) any Income
Taxes of any other Person imposed on any of Seller or its Subsidiaries as a
transferee or successor, by contract or pursuant to any law, rule or regulation,
and (D) any Non-Income Taxes relating to the Banking Centers for any Pre-Closing
Period, provided that the allocation of the amount of Non-Income Taxes between
the Pre-Closing Period and the Post-Closing Period shall be determined (i) with
respect to Transfer Taxes in accordance with Article X, (ii) with respect to
real and personal property and other Non-Income Taxes imposed on a time basis
(other than any Transfer Taxes) by allocating pro rata on a time basis and
(iii) with respect to any Non-Income Taxes not imposed on a time basis, on a
closing of the books method.

“FDI Act” shall mean the Federal Deposit Insurance Act, as amended.

“FDIC” shall mean the Federal Deposit Insurance Corporation.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that, if such day is not a Business Day or the Federal Funds Rate
is not so published for any day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next Business Day as so published on the
next succeeding Business Day.

“Final Closing Statement” shall have the meaning specified in Section 3.3(a).

“Final Schedules” shall have the meaning specified in Section 7.11(b).

“FINRA” shall mean the Financial Industry Regulatory Authority.

“GAAP” shall mean generally accepted accounting principles in the United States
of America consistently applied.

“Governmental Entity” shall mean any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
Self-Regulatory Organization.

 

7



--------------------------------------------------------------------------------

“Hazardous Material” shall mean any pollutant, contaminant, hazardous substance,
toxic substance, hazardous material or hazardous waste as defined under any
Environmental Law, including any petroleum product, asbestos-containing
material, polychlorinated biphenyl or radon, and any other substances that by
their nature or use are subject to regulation under Environmental Laws.

“HSBC Assignment Agreement” shall have the meaning specified in the Preamble.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Income Tax” shall mean any federal, state, local, or non-U.S. income Tax.

“Indemnified Parties” shall have the meaning specified in Section 13.3(a).

“Indemnifying Party” shall have the meaning specified in Section 13.4(a).

“Information” shall have the meaning specified in Section 7.5.

“Intellectual Property” shall mean (i) all intellectual property, industrial
property, proprietary and similar rights in any jurisdiction owned or held for
use under license, whether or not subject to statutory registration or
protection, and whether now known or hereafter recognized in any jurisdiction,
including such rights in and to: (A) Trademarks; (B) inventions and discoveries
(whether or not reduced to practice), all improvements thereto, all patents
(including utility and design patents, industrial designs and utility models),
registrations, invention disclosures and applications therefor, including
divisions, revisions, supplementary protection certificates, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions, reissues and re-examinations thereof; (C) published and unpublished
works of authorship (including databases and other compilations of information,
computer and electronic data processing programs, software, both source code and
object code, flow charts, diagrams, descriptive texts and similar items),
copyrights therein and thereto, and registrations and applications therefor, and
all renewals, extensions, restorations and reversions thereof; (D) trade
secrets, confidential business and technical information and any other
confidential information (including ideas, research and development, know-how,
formulae, drawings, prototypes, models, designs, technology, compositions,
manufacturing, production and other processes and techniques, schematics,
technical data, engineering, production and other designs, drawings, engineering
notebooks, industrial models, software and specifications, business methods,
customer lists, representative lists and supplier lists, and any other
information meeting the definition of a trade secret under the Uniform Trade
Secrets Act or similar laws) and (E) moral rights, design rights, mask works and
rights of privacy and publicity; and (ii) in the case of (i)(A) through (i)(E),
all benefits, privileges, causes of action and remedies relating to any of the
foregoing, whether before or hereafter accrued (including the rights to sue for
all past, present or future infringements or other violations of any rights in
the assigned and to settle and retain proceeds from any such actions).

“IRA” shall mean an account created by a trust for the benefit of an individual
or his or her beneficiary and that complies with the provisions of Section 408
or 408A of the Code.

 

8



--------------------------------------------------------------------------------

“Keogh” shall mean an account created by a trust for the benefit of employees
(some or all of whom are owner-employees) and that complies with the provisions
of Section 401 of the Code.

“Knowledge” shall mean (i) with respect to Purchaser, the actual knowledge,
without independent investigation, of the officers of Purchaser listed on
Schedule 1.1(e) and (ii) with respect to Seller, the actual knowledge, without
independent investigation, of the officers of Seller listed on Schedule 1.1(f).
For purposes of this definition, an officer shall be deemed to have actual
knowledge of facts that would be reasonably expected to come to the attention of
such officer in the course of the management reporting practices of Purchaser or
Seller, as applicable.

“Landlord Consent” shall mean the consent (or waiver) of a landlord under a Real
Property Lease or ATM Real Property Lease, as applicable, as shall be required
pursuant to the terms of such Real Property Lease or ATM Real Property Lease, as
applicable, to assign or sublease the Banking Center Premises or ATM, as
applicable, to Purchaser.

“Letter of Credit” shall mean any letter of credit, including any standby letter
of credit, issued by Seller in favor of a Banking Center Customer.

“Liabilities” shall mean any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.

“License Agreement” shall mean the license agreement between Seller and
Purchaser, in a form to be agreed upon between Seller and Purchaser after the
date of this Agreement, with each acting reasonably and in good faith.

“Lien” shall mean any mortgage, deed of trust, easement, declaration,
restriction, pledge, hypothecation, assignment, deposit arrangement, option,
equity interest, encumbrance, lien (statutory or other), preference,
participation interest, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever relating to that property,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that no Lien
shall be deemed to be created by this Agreement.

“Loans” shall mean all loans or other extensions of credit, including, but not
limited to, loans which have been partially charged off, interests in loan
participations and assignments, customer liabilities on bankers acceptances as
well as legally binding commitments and obligations to extend credit (including
any unfunded or partially funded revolving loans, lines of credit, overdraft
lines of credit and courtesy extensions or similar arrangements, and including
short-term municipal investments (such as bond anticipation notes and revenue
anticipation notes)), but excluding all Credit Card Accounts and Receivables.

 

9



--------------------------------------------------------------------------------

“Losses” shall have the meaning specified in Section 13.2(a).

“Material Adverse Effect” shall mean any circumstance or change in or effect on
the Purchased Assets or the Assumed Liabilities that, individually or in the
aggregate, with all other circumstances, changes or effects is materially
adverse to, or would reasonably be expected to have a materially adverse effect
on (a) the business, assets, properties, operations, results of operations or
financial condition of the Purchased Assets, taken as a whole (provided,
however, that with respect to this clause (a) “Material Adverse Effect” shall
not include effects to the extent resulting from (i) changes after the date of
this Agreement in general economic, legal, regulatory or political conditions
(including the outbreak or escalation of hostilities or acts of terrorism to the
extent not directly impacting Purchased Assets); (ii) changes after the date of
this Agreement in general financial and capital market conditions, including
changes generally in prevailing interest rates; (iii) changes after the date of
this Agreement in general industry conditions affecting financial institutions,
including banks and broker-dealers; (iv) changes after the date of this
Agreement in law, International Financial Reporting Standards, GAAP or
regulatory accounting principles, or authoritative interpretations thereof;
(v) any action or omission required to be taken or omitted to be taken pursuant
to the express terms of this Agreement; and (vi) the public announcement of this
Agreement, including the impact thereof on customers, suppliers and employees
and others having business relationships with the Banking Centers and, in the
case of clauses (i) through (iv), only to the extent that such items do not have
a disproportionate adverse effect on Seller, the Purchased Assets or the Assumed
Liabilities, taken as a whole); or (b) the ability of the Seller to perform its
obligations under this Agreement or the other Transaction Documents, or timely
consummate the transactions contemplated hereby and thereby.

“Necessary Permits” shall have the meaning specified in Section 5.16.

“Net Book Value” shall mean the book value net of any associated allowance,
reserve or other contra-asset account, as reflected in Seller’s books and
records, determined in accordance with GAAP consistently applied; provided,
however, that no Federal, state, local, or foreign income tax assets or tax
liabilities shall be reflected.

“Non-Income Taxes” shall mean Taxes other than Income Taxes.

“Nonperforming Loan” shall mean, as of the Close of Business on the Closing
Date, any Loan with respect to which (i) any principal or interest on such loan
or receivable shall be due and unpaid by the obligor thereunder for sixty
(60) days or more prior to the Closing Date (other than loans guaranteed by the
Veterans’ Administration or the Federal Housing Administration), (ii) an obligor
has filed or has had filed against such obligor proceedings in bankruptcy,
trusteeship or receivership, (iii) the loans or receivables have been completely
charged off, (iv) the balance is no longer owed by the obligor whether or not as
a result of a settlement agreement between the obligor and Seller or any of its
Subsidiaries or (v) in the case of a mortgage loan, the loan has been
repurchased by Seller or any of its Subsidiaries.

“Notice Period” shall have the meaning specified in Section 13.4(a).

“Outside Date” shall mean July 30, 2012.

 

10



--------------------------------------------------------------------------------

“Permitted Liens” shall mean (i) Liens for Taxes, assessments or governmental
charges or levies not yet due and payable or which although delinquent can be
paid without penalty or are being contested in good faith by appropriate
proceedings and for which adequate provision has been made on Seller’s books and
records; (ii) Liens resulting from a filing by a lessor as a precautionary
filing for a lease; (iii) Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar liens arising in the
ordinary course which secure payment of obligations not more than thirty
(30) days past due or which are being contested in good faith by appropriate
proceedings and for which adequate provision has been made on Seller’s books and
records; (iv) purchase money security interests for the purchase or leasing of
office equipment, computers, vehicles and other items of tangible personal
property so long as the existence of such lease or other financing arrangement
has been disclosed to the party to whom the applicable representation is made by
express reference in the Disclosure Schedule and for which such lease or other
financing arrangement is included in the Assumed Liabilities; (v) in the case of
real property, zoning, building, subdivision, environmental regulations,
entitlement or other land use regulations; and (vi) in the case of real
property, easements, quasi-easements, licenses, covenants, rights-of-way, and
rights of re-entry that are of record and that do not impede the ownership,
operation or value of such real property in any material respect.

“Person” shall mean an individual, a corporation, a partnership, an association,
a limited liability company, a Government Entity, a trust or other entity or
organization.

“Personal Property Leases” shall have the meaning specified in
Section 2.1(a)(4).

“Phase I ESAs” shall have the meaning specified in Section 7.1(a).

“Post-Closing Period” shall mean any taxable period (or portion thereof)
beginning after the Closing Date.

“Pre-Closing Period” shall mean any taxable period (or portion thereof) ending
on (and including) the Closing Date or ending prior to the Closing Date.

“Premium” shall have the meaning specified in Section 3.1(b)(2)(i).

“Previously Disclosed” means, as of any given date, that the existence of a fact
or condition was disclosed by one party to the other party through a Disclosure
Schedule.

“Purchased Assets” shall have the meaning specified in Section 2.1(a).

“Purchased ATMs” shall have the meaning specified in Section 2.1(a)(5).

“Purchased Loans” shall have the meaning specified in Section 2.1(a)(6).

“Purchased Overdrafts” shall mean overdrafts (whether specifically extended or
courtesy) of the book balance of any accounts listed on Schedule 1.1(h) (as
updated pursuant to Section 7.11).

“Purchased Personal Property” shall have the meaning specified in
Section 2.1(a)(3).

 

11



--------------------------------------------------------------------------------

“Purchased Real Property” shall have the meaning specified in Section 2.1(a)(1).

“Purchaser” shall have the meaning specified in the Preamble.

“Purchaser Indemnified Parties” shall have the meaning specified in
Section 13.2(a).

“Purchaser Objection” shall have the meaning specified in Section 3.3(c).

“Purchaser Regulatory Approvals” shall have the meaning specified in
Section 6.3.

“Real Property Leases” shall have the meaning specified in Section 2.1(a)(2).

“Receivables” shall mean any amount posted as owing by an obligor under any
credit card account, including any amounts owing for the payment of goods and
services, cash advances, cash advance fees, access check fees, annual card
membership fees, Accrued Interest and Fees and any other fee, expense or charge
of every nature, kind and description whatsoever, less any amount owed by Seller
or any of its Affiliates to the obligor as a credit balance, but only to the
extent that such amounts owed by the obligor are owned by Seller or its
Affiliates.

“Regulatory Approvals” shall mean, collectively, the Seller Regulatory Approvals
and the Purchaser Regulatory Approvals.

“Related Person” shall mean, with respect to a Person, any other Person that is
(i) an Affiliate of such Person, (ii) established for the benefit of such
Person, or (iii) a member of such Person’s immediate family.

“Relationships” shall mean any existing and future banking or other financial
relationships with an identified Person or group of Persons and their Related
Persons, including, but not limited to, any deposit, lending, investment,
investment banking, asset management or financial advisory relationships and any
accounts related thereto.

“Release” shall mean any release, migration, seepage, discharge, or disposal
into the Environment, including, without limitation, as any of the foregoing may
be defined in or pursuant to any Environmental Laws.

“Remedial Action” shall have the meaning specified in Section 7.2(b).

“Required Government Approvals” shall have the meaning specified in
Section 11.1(b).

“Restricted Entities” shall have the meaning specified in Section 7.9(a).

“Retained Employees” shall mean those employees of Seller or its Affiliates that
will not or do not become Transferred Banking Center Employees on the Closing
Date.

“Safe Deposit Agreements” shall have the meaning specified in Section 2.1(a)(7).

 

12



--------------------------------------------------------------------------------

“SBA” shall mean the United States Small Business Administration.

“SBA Loan” shall mean a Purchased Loan that is secured by an SBA guaranty
whether in whole or in part; provided that no SBA Loan shall be considered a
Purchased Loan unless and until such time as any required third-party (including
the SBA) consents related to the transfer of such SBA Loan have been obtained.

“Self-Regulatory Organization” shall mean FINRA, the National Futures
Association, the Chicago Board of Trade, the New York Stock Exchange, any
national securities exchange (as defined in the Securities Exchange Act of 1934,
as amended), any other securities exchange, futures exchange, contract market,
any other exchange or corporation or similar self-regulatory body or
organization.

“Seller” shall have the meaning specified in the Preamble.

“Seller Approvals” shall have the meaning specified in Section 5.3.

“Seller Indemnified Parties” shall have the meaning specified in
Section 13.3(a).

“Seller Names” shall mean the names “FNFG,” “First Niagara,” the blue/white/gold
logo of Seller and any Trademark, name or logo related thereto, or employing the
word or phrase “FNFG,” “First Niagara,” or any derivation, variation,
translation or adaptation thereof, and any Trademark, word, name or logo
confusingly similar thereto or embodying any of the foregoing, whether alone or
in combination with any other words, names, logos or trademarks, and whether
registered or unregistered, including, but not limited to, the items listed on
Schedule 2.1(b)(6).

“Seller Name License” shall have the meaning specified in Section 8.7(b).

“Seller Regulatory Approvals” shall have the meaning specified in Section 5.3.

“Signage” shall mean any proprietary display, including a display bearing a
Seller Name, used by Seller or its Affiliates at the Banking Centers to identify
Seller’s or its Affiliates’ place(s) of business or to advertise Seller’s or its
Affiliates’ products, services or brand.

“Sublease Agreement” shall have the meaning specified in Section 8.2(b).

“Subsidiary” of a Person shall mean any other Person, of which such Person,
directly or indirectly, owns securities or other ownership interest having (i) a
majority of the economic interests of such entity or (ii) the ordinary voting
power to elect a majority of the board of directors or such Person performing
similar functions.

“Tax” shall mean any tax of any kind, including any federal, state, local and
foreign income, profits, license, severance, occupation, windfall profits,
capital gains, capital stock, transfer, registration, social security (or
similar), production, franchise, gross receipts, payroll, sales, employment,
use, property, excise, value added, estimated, stamp, alternative or add-on
minimum, environmental, withholding and any other tax or like assessment,
together with all interest, penalties and additions imposed with respect to such
amounts and including any obligation to indemnify or otherwise assume or succeed
to the tax liability of any other Person.

 

13



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement filed or required to be filed with any Taxing
Authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

“Taxing Authority” shall mean any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

“Third-Party Claim” shall have the meaning specified in Section 13.4(a).

“Trademarks” shall mean trademarks, service marks, certification marks,
collective marks, Internet domain names, e-mail addresses, logos, product names
and slogans, symbols, trade dress, assumed names, fictitious names, trade names,
d/b/a’s, brand names, business names, corporate names and any and every other
form of trade identity and other indicia of origin, whether registered or
unregistered, all applications and registrations for the foregoing, including
all renewals of same, and all goodwill associated therewith and symbolized
thereby.

“Transfer Taxes” shall mean all U.S. federal, state and local and all foreign or
other excise, sales, use, value added, transfer (including real property
transfer or gains), stamp, documentary, filing, recordation and other similar
taxes and fees that may be imposed or assessed in connection with the transfer
of the Purchased Assets as contemplated under this Agreement, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.

“Transferred Banking Center Employees” shall mean the Banking Center Employees
who accept Purchaser’s offer of employment.

“Transition Coordinators” shall have the meaning specified in Section 7.8.

“Transition Services Agreement” shall mean a Transition Services Agreement in a
form to be agreed upon between Seller and Purchaser after the date of this
Agreement, with each acting reasonably and in good faith, to provide for timing
and other matters commonly addressed in such agreements in connection with sales
of bank branches.

“Transitional Period” shall have the meaning specified in Section 8.7(b).

“UCC” shall mean the Uniform Commercial Code, as in effect in New York State or
any other applicable state.

“Update Date” shall have the meaning specific in Section 7.11(a).

“WARN Act” shall mean the federal Worker Adjustment and Retraining Notification
Act, as amended, or any similar state, local, or foreign laws with respect to
any event affecting Banking Center Employees.

 

14



--------------------------------------------------------------------------------

Section 1.2 Interpretation. (a) Unless the context otherwise requires:

(1) references herein to specific Articles, Sections, Subsections, Exhibits or
Schedules shall refer, respectively, to Articles, Sections, Subsections,
Exhibits or Schedules of this Agreement;

(2) references to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced from time to time;

(3) references to any statute or regulation refer to such statute or regulation
as amended, modified, supplemented or replaced from time to time (and, in the
case of statutes, include any rules and regulations promulgated under the
statute) and references to any Section of any statute or regulation include any
successor to such section;

(4) references to any Government Entity include any successor to such Government
Entity;

(5) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(6) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(7) the terms “Dollars” and “$” mean U.S. Dollars;

(8) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and

(9) references herein to any gender include the other gender.

(b) The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

(c) The parties to this Agreement have participated jointly in the negotiation
and drafting of this Agreement. In the event of an ambiguity or a question of
intent or interpretation, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF PURCHASED ASSETS AND ASSIGNMENT AND

ASSUMPTION OF ASSUMED LIABILITIES

Section 2.1 Purchase and Sale of Purchased Assets. (a) Purchased Assets. At the
Closing, and subject to the terms and conditions set forth herein, Seller will
sell, assign, transfer, convey and deliver, or cause one or more of its
Subsidiaries to sell, assign, transfer, convey and deliver, free and clear of
Liens (other than Permitted Liens) to Purchaser, and Purchaser will purchase,
acquire and accept from Seller or its applicable Subsidiaries, all right, title,
interest and obligations of Seller or its applicable Subsidiaries in and to the
following (collectively, the “Purchased Assets”):

(1) the real property listed on Schedule 2.1(a)(1) and related improvements and
fixtures, together with all assignable real property rights, benefits and
appurtenances thereto (the “Purchased Real Property”);

(2) subject to the receipt of any required third-party consents, the real
property leases listed on Schedule 2.1(a)(2) (the “Real Property Leases”);

(3) the furniture, equipment, materials and supplies owned by Seller and its
Subsidiaries as of the Closing Date and located at the Banking Center Premises,
but excluding all proprietary systems or proprietary materials located in the
Banking Center Premises (collectively, the “Purchased Personal Property”);

(4) subject to the receipt of any required third-party consents, the leases,
subleases, licenses or other contracts associated with the furniture, equipment,
materials and supplies leased by Seller and its Subsidiaries as of the Closing
Date and located at the Banking Center Premises, all as identified on Schedule
2.1(a)(4) (collectively, the “Personal Property Leases”);

(5)(i) the ATM units and the real property on which such ATMs are located that
are owned by Seller or any of its Subsidiaries at the Banking Centers, a list of
which, as of the date hereof, is set forth on Schedule 2.1(a)(5)(i) (the
“Purchased ATMs”), and (ii) subject to the receipt of any required third-party
consents, all of Seller’s or Seller’s Subsidiaries’ rights with respect to the
leases pursuant to which Seller or any of its Subsidiaries leases real property
on which ATMs are located at the Banking Centers, a list of which leases, as of
the date hereof, is set forth on Schedule 2.1(a)(5)(ii) (the “ATM Real Property
Leases”);

(6) the Loans (including servicing rights relating thereto of Seller or any of
its Subsidiaries) made or purchased by Seller or any of its Subsidiaries and
booked at the Banking Centers that are listed on Schedule 2.1(a)(6), together
with all Contracts evidencing or executed and delivered in connection with such
Loans and including all obligations to make additional extensions of credit
thereunder and all related collateral, excluding Nonperforming Loans
(collectively, the “Purchased Loans”).

 

16



--------------------------------------------------------------------------------

The parties agree that no Nonperforming Loans shall be included in the Purchased
Loans;

(7) all safe deposit Contracts and leases for safe deposit boxes located at the
Banking Centers (the “Safe Deposit Agreements”);

(8) the CRA-eligible loans, other than any Nonperforming Loans, listed on
Schedule 2.1(a)(8) (the “CRA Assets”);

(9) subject to the receipt of any required third-party consents the Letters of
Credit issued in favor of a Banking Center Customer by Seller or any of its
Subsidiaries that are listed on Schedule 2.1(a)(9) together with all
reimbursement agreements and related documents (including, but not limited to,
any collateral documents) with respect to the Assumed Letters of Credit and all
collateral in the possession of or otherwise granted to Seller or any of its
Subsidiaries in connection therewith (collectively, the “Assumed Letters of
Credit”).

(10) subject to the receipt of any required third-party consents, the rights of
Seller or its Subsidiaries with respect to the operating Contracts under which
goods or services are provided exclusively to or at the Banking Centers, all as
identified on Schedule 2.1(a)(10) (the “Assumed Contracts,” and together with
the Real Property Leases, ATM Real Property Leases, Assumed Letters of Credit
and Personal Property Leases, the “Assumed Agreements”);

(11) all books, records and other data primarily relating to the Banking
Centers, including all files (including suspicious activity reports to the
extent permitted by Applicable Law), customer and supplier lists, mailing lists,
accounting records, documentation or records primarily relating to the
administration of the Assumed Agreements and the Assumed Deposits, real property
files with respect to Purchased Real Property and Real Property Leases
(including lease documentation, maintenance records, plans and permits, to the
extent in the possession of Seller or any of its Subsidiaries), personnel files
and records for any Transferred Banking Center Employees (to the extent
permitted under Applicable Law and as reasonably agreed upon by Purchaser and
Seller), technical and other data primarily relating to the Banking Centers
other than (i) Forms W-8 and W-9 and similar tax forms provided to Seller or any
of its Subsidiaries by customers of the Banking Centers, income tax records of
Seller or any of its Subsidiaries, (ii) personnel files and records for any
Retained Employees and (iii) books and records to the extent relating to
accounts that have terminated prior to Closing; provided, however, that Seller
and its Subsidiaries shall have the right to retain copies of all such books,
records and other data that are part of the Purchased Assets to the extent
reasonably necessary for, and solely for use in connection with, tax,
regulatory, litigation or other legitimate, non-competitive purposes;

(12) all U.S. cash on hand at the Banking Centers at the Close of Business on
the Closing Date, including vault cash, petty cash, tellers’ cash, prepaid
postage, bank orders, checks, certified checks and cash equivalents (exclusive
of the contents of any

 

17



--------------------------------------------------------------------------------

safe deposit boxes) located at the Banking Centers, as determined by a cash
count to be mutually conducted by Seller and Purchaser and excluding any cash
contained in ATMs not physically located at the Banking Centers and cash
contained in security vehicles or otherwise maintained in vaults by vendors on
behalf of Seller or Seller’s Subsidiaries, whether or not associated with the
Banking Centers (the “Cash on Hand”); and

(13) the Purchased Overdrafts.

(b) Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1(a), Purchaser will not purchase, assume or otherwise acquire, and
Seller and its Affiliates will retain all the rights, title and interest in and
to, any and all assets of Seller and its Affiliates that are not included in the
Purchased Assets (collectively, the “Excluded Assets”), including, by way of
example only, the following assets, properties, rights, Contracts and claims,
wherever located, whether tangible or intangible, real, personal or mixed:

(1) all assets, properties, rights, Contracts and claims, including Loans and
extensions of credit in process, wherever located, whether tangible or
intangible, real, personal or mixed, primarily related to the Banking Centers;

(2) other than the Real Property Leases and ATM Real Property Leases, all
leases, subleases, licenses or other Contracts pursuant to which Seller or any
of its Affiliates leases, subleases or licenses real property;

(3) all Nonperforming Loans and Loans to Retained Employees;

(4) the Excluded Contracts;

(5) all assets related to employee benefit arrangements of Seller or any of its
Affiliates, including the Employee Plans;

(6) all Intellectual Property of Seller and its Affiliates, including all right,
title and interest in and to all proprietary or licensed software, systems or
programs or computer software agreements of Seller and its Affiliates, including
any rights (ownership, licensed or otherwise) to any of the Seller Names and any
other Trademarks or logos of Seller or its Affiliates, including those
identified on Schedule 2.1(b)(6);

(7) all books, records and other data that cannot, without unreasonable effort
or expense, be separated from books and records maintained by Seller or its
Affiliates in connection with the retained businesses or to the extent that such
books, records and other data relate to Excluded Assets, Excluded Liabilities or
Banking Center Employees who do not become Transferred Banking Center Employees,
and all personnel files and records; provided that, to the extent permitted
under, and in accordance with, Section 7.1(b), Seller shall provide Purchaser
with access to any such books, records and other data for which the
above-referenced separation would cause Seller to incur unreasonable effort or
expense;

 

18



--------------------------------------------------------------------------------

(8) all licenses, charters, and legal entities of Seller or its Affiliates; and

(9) the assets listed on and operations described on Schedule 2.1(b)(9)
(collectively, the “Additional Excluded Assets”); and

(10) the Credit Card Accounts and Receivables.

(c) Purchaser understands and agrees that it is purchasing only the Purchased
Assets (and assuming only the Assumed Liabilities) specified in this Agreement
and, except as may be expressly provided for in this Agreement, Purchaser has no
interest in any other Relationship which Seller or any of its Affiliates has or
may have with any Banking Center Customer or any other customer of Seller or any
of its Affiliates. Purchaser further understands and agrees that Seller and its
Affiliates are retaining any and all rights and claims which any of them may
have, including, but not limited to, indemnification or reimbursement rights,
with respect to the Purchased Assets and the Assumed Liabilities, to the extent
that such rights or claims relate to the conduct of the Banking Centers prior to
the Closing Date, unless such rights or claims relate to liabilities, duties,
responsibilities and obligations of Seller or any of its Affiliates arising or
accruing on or prior to the Closing Date which are included in the Assumed
Liabilities. Purchaser and Seller further acknowledge and agree that Seller is
not transferring to Purchaser and Purchaser will not acquire any of Seller’s or
Seller’s Affiliates’ current or future Relationships (wherever conducted)
associated with any of (i) their “commercial real estate” line of business;
(ii) their “corporate lending” line of business; (iii) their “commercial
leasing” line of business; (iv) their “municipal” line of business; or (v) their
private client services line of business, in all of their respective phases
(collectively, the “Excluded Business Activities”), and, notwithstanding
anything to the contrary in Section 7.9, neither Seller nor any of its
Affiliates shall be restricted from engaging in the Excluded Business
Activities, including within the markets where the Banking Centers are located.
For clarity, Seller differentiates between the above-referenced “corporate
lending” line of business and its “business banking” line of business (sometimes
referred to as “small business” lending). Seller’s corporate lending line of
business consists of loans to businesses with annual revenues at or above $15
million or aggregate loan exposures (including commitments under lines of credit
and under letters of credit) to Seller and its Affiliates, determined on a
consolidated basis, of $5.0 million or more whereas the business banking line of
business concentrates on loans to businesses that do not fall within either of
the above parameters. The “business banking” line of business is not part of the
Excluded Business Activities.

(d) Purchaser and Seller acknowledge and agree that the Purchased Assets include
the wealth management business conducted, as part of retail operations, at the
Banking Centers (i.e., the business of providing financial planning, insurance,
investment advisory and similar services through financial advisors or licensed
bankers located in the Banking Centers).

Section 2.2 Assumption of Liabilities. (a) Assumed Liabilities. From and after
the Closing, Purchaser will assume, and will pay, perform and discharge as they
become due, all of the following liabilities and obligations of Seller solely to
the extent such liabilities and obligations are required to be satisfied, paid
or performed after the Closing Date (collectively, the “Assumed Liabilities”):

 

19



--------------------------------------------------------------------------------

(1) the Assumed Deposits;

(2) the Assumed Agreements, except (i) for any liability or obligation under
such Assumed Agreements (x) to be performed prior to the Closing Date or
(y) arising from a breach of, or default under, any such Assumed Agreements by
Seller or its Affiliates and (ii) for any liability or obligation listed on
Schedule 2.2(a)(2);

(3) all liabilities and obligations, including all compensation, benefits,
severance, workers’ compensation and welfare benefit claims and
employment-related liabilities, accruing after the Closing Date that relate to
or arise from the employment of the Transferred Banking Center Employees by
Purchaser after the Closing Date, but excluding any Liabilities with respect to
the Employee Plans;

(4) any Accrued Interest and Fees on the Assumed Deposits; and

(5) any Liability, duty or obligation of any nature whatsoever, whether accrued,
absolute, primary or secondary, contingent or otherwise, direct or indirect,
asserted or unasserted, known or unknown that arises based on the conduct of the
Banking Centers after the Closing Date or the use of the Purchased Assets after
the Closing Date or the Assumed Liabilities, of whatever kind or nature, primary
or secondary, direct or indirect.

Purchaser’s obligations under this Section 2.2(a) shall not be subject to offset
or reduction by reason of any actual or alleged breach of any representation,
warranty or covenant contained in this Agreement or any document delivered in
connection herewith or any right or alleged right to indemnification hereunder
or thereunder. All periodic fees or charges shall be shared on a proportionate
basis as of the Closing Date in accordance with Section 3.3(b).

(b) Excluded Liabilities. Notwithstanding anything to the contrary set forth in
Section 2.2(a), other than the Assumed Liabilities, neither Purchaser nor any of
its Subsidiaries will assume or be bound by any Liability, duty or obligation of
any of Seller or any of its Affiliates, and Seller and its Affiliates shall
retain all Liabilities, duties and obligations (including Controlled Group
Liability) other than the Assumed Liabilities (collectively, the “Excluded
Liabilities”).

Section 2.3 Sale and Transfer of Servicing. Purchased Loans shall be sold on a
servicing-released basis (and without limitation, any related escrow deposits
shall be transferred to Purchaser). As of the Closing Date, all rights,
obligations, liabilities and responsibilities with respect to the servicing of
the Purchased Loans after the Closing Date will be assumed by Purchaser.

ARTICLE III

CLOSING PAYMENT AND ADJUSTMENTS

Section 3.1 Closing Payment. (a) On the Closing Date, Purchaser shall acquire
the Purchased Assets and shall assume the Assumed Liabilities.

 

20



--------------------------------------------------------------------------------

(b) Pursuant to Section 3.2(b), on the Closing Date, Seller shall pay, or cause
to be paid, to Purchaser (or, in the event that the payment calculated pursuant
hereto is a negative number, Purchaser shall pay to Seller (for the credit of
Seller) the absolute value of such figure) by electronic wire transfer in an
amount in U.S. dollars (the “Closing Payment”) equal to:

(1) an amount, as set forth on the Closing Statement (as defined in
Section 3.2(a)), equal to the sum of (i) the aggregate balance of the Assumed
Deposits, plus Accrued Interest and Fees thereon, and (ii) the Net Book Value of
the other Assumed Liabilities, MINUS

(2) an amount (the “Aggregate Asset Amount”) equal to the sum of the following,
as set forth on the Closing Statement (as defined in Section 3.2(a)):

(i) an amount equal to four percent (4.0%) of the average daily balance
(including Accrued Interest and Fees) of the Assumed Deposits for the calendar
month immediately preceding the month in which the Closing occurs and this
amount shall be subject to adjustment (and adjusted) as indicated in Section 3.2
(the “Premium”); PLUS

(ii) the aggregate face amount of Cash on Hand as of the Close of Business on
the Closing Date; PLUS

(iii) the aggregate Appraised Value of the Purchased Real Property; PLUS

(iv) the sum of (x) the unpaid principal balance of the Purchased Loans and
Purchased Overdrafts, as of the Close of Business on the Closing Date, in each
case, plus Accrued Interest thereon, and (y) the aggregate Net Book Values, as
of the Close of Business on the Closing Date, of each of the following: the
Purchased Personal Property; the Purchased ATMs; and the Assumed Letters of
Credit.

Section 3.2 Closing Statement and Closing Payment. (a) Closing Statement. For
the Closing, Seller shall prepare a statement substantially in the form of
Exhibit 3.2 (a “Closing Statement”) showing the Aggregate Asset Amount and the
calculation thereof, reflecting the Purchased Assets and Assumed Liabilities, as
of the Update Date (the “Closing Statement Date”).

(b) Closing Payment. At the Closing, Seller agrees to pay to Purchaser (or, if
applicable, Purchaser agrees to pay to Seller for the account of Seller) the
Closing Payment, calculated pursuant to Section 3.1(b), reflected on the Closing
Statement. The amount paid at the Closing shall be subject to subsequent
adjustment based on the Final Closing Statement, prepared pursuant to
Section 3.3. The amount so paid on the Closing Date, including on account of the
Premium, shall be subject to adjustment based on the Final Closing Statement
with the Premium computed based on the month-to-date average daily balance
(including Accrued Interest and Fees) of the Assumed Deposits for the calendar
month in which the Closing occurs up to and including the Closing Date.

 

21



--------------------------------------------------------------------------------

Section 3.3 Final Closing Statement, Allocation of Fees and Expenses, and
Post-Closing Adjustment. (a) Final Closing Statement. Not later than thirty
(30) Business Days after the Closing Date, Seller shall deliver to Purchaser a
statement, as of the Close of Business on the Closing Date, and prepared in
accordance with GAAP applied consistently with the practices used in the
preparation of the Closing Statement except as and to the extent that this
Agreement provides for different valuation methodologies for particular
categories of Purchased Assets and Assumed Liabilities, showing the Aggregate
Asset Amount and the calculation thereof, reflecting the Purchased Assets and
Assumed Liabilities, as of the Close of Business on the Closing Date (as
reflected on the Final Schedules), and reflecting such other adjustments as are
appropriate in accordance with Section 3.3(b) (the “Final Closing Statement”).
Seller shall afford Purchaser and its accountants and attorneys the opportunity
to review all work papers and documentation used by Seller in preparing the
Final Closing Statement.

(b) Allocation of Fees and Expenses. Except as otherwise provided herein, to
effect the intention of the parties that the economics of the Banking Centers
shall be for the account of Seller up to the Close of Business on the Closing
Date and thereafter shall be for the account of Purchaser, all fees and expenses
with respect to the Banking Centers that related to both the period before and
the period after the Closing Date, shall be prorated between Purchaser, on the
one hand, and Seller, on the other hand, based on the full amount of the latest
available bills or statements on the basis of a three hundred sixty-five
(365)-day calendar year (except to the extent accrued on a three hundred sixty
(360)-day calendar year, in which case proration shall be based on a three
hundred sixty (360)-day calendar year) as of the Close of Business on the
Closing Date. In furtherance of the foregoing, all operating expenses related to
the Banking Centers, as the case may be, including, but not limited to, rent,
utility, maintenance, and service expenses attributable to operations of the
Banking Centers until the Close of Business on the Closing Date shall be paid by
and shall be the obligation of Seller. All of such expenses attributable to
operations of the Banking Centers after the Close of Business on the Closing
Date shall be paid by and be the obligation of Purchaser. All real and personal
property, use and other Taxes imposed on a time basis with respect to the
Banking Centers shall be prorated between Purchaser, on the one hand, and
Seller, on the other hand, in the same manner based on the full amount of the
Tax for the relevant period, unless such amount is not reasonably ascertainable,
in which case the full amount of the Tax for the prior period shall be used. Any
rental income from subtenants or other third-party occupants of real property
shall also be prorated between Purchaser, on the one hand, and Seller, on the
other hand, as of the Close of Business on the Closing Date. To the extent that
any Tax, fees or expenses described in this Section 3.3(b) are not discovered or
the actual amount thereof is not known prior to the final determination of the
Final Closing Statement, the parties shall cooperate with one another so that
Seller and Purchaser each pays its appropriate share of any such fee or expense,
depending upon whether such fee or expense relates to the period before or after
the Close of Business on the Closing Date.

(c) Except as otherwise expressly provided herein, the determination of the
Final Closing Statement shall be final and binding on the parties hereto,
unless, within thirty (30) days after receipt by Purchaser of the Final Closing
Statement, Purchaser shall notify Seller in writing of its disagreement with any
amount included therein or omitted therefrom (a “Purchaser Objection”), in which
case, if the parties are unable to resolve the disputed items within ten
(10) Business Days of the receipt by Seller of notice of such disagreement, such
items shall be

 

22



--------------------------------------------------------------------------------

determined by a nationally recognized independent accounting firm selected by
mutual agreement between Seller and Purchaser; provided, however, that in the
event the fees of such firm as estimated by such firm would exceed fifty percent
(50%) of the net amount in dispute, the parties agree that such firm will not be
engaged by either party and that such net amount in dispute will be equally
apportioned between Seller and Purchaser. Such accounting firm shall be
instructed to resolve the disputed items within ten (10) Business Days of
engagement, to the extent reasonably practicable. The determination of such
accounting firm shall be final and binding on the parties hereto. The fees of
any such accounting firm shall be divided equally between Seller and Purchaser.

(d) Not later than the Close of Business on the second (2nd) Business Day
following the final determination of the Final Closing Statement, pursuant to
Section 3.3(c) (the “Adjustment Payment Date”), Seller and Purchaser shall
effect the transfer of any funds as may be necessary to reflect changes in the
Purchased Assets and Assumed Liabilities between the Closing Statement and the
Final Closing Statement and resulting changes in the Closing Payment and/or
Premium, together with interest thereon computed from the Closing Date up to,
but not including, the Adjustment Payment Date, at the Federal Funds Rate;
provided, however, that if a Purchaser Objection is timely made, within two
(2) Business Days of the date of such Purchaser Objection, Seller and Purchaser
shall effect the transfer of any funds as may be necessary to reflect the
undisputed portion of the changes in the Purchased Assets and Assumed
Liabilities between the Closing Statement and the Final Closing Statement and
resulting adjustments to the Closing Payment and/or Premium, together with
interest thereon computed from the Closing Date up to, but not including, the
date of such payment at the Federal Funds Rate.

Section 3.4 Allocation of Consideration. (a) Within sixty (60) days after the
Adjustment Payment Date, (i) Seller shall prepare and deliver to Purchaser a
draft of a statement (an “Allocation Statement”) setting forth its proposed
calculation of the aggregate amount of consideration paid by Purchaser, in
respect of the Purchased Assets conveyed at the Closing, and the proposed
allocation in the form required in Section 1060 of the Code of such aggregate
amount among the Purchased Assets. If within thirty (30) days after Purchaser’s
receipt of the draft Allocation Statement, Purchaser shall not have objected in
writing to such draft statement, then such draft statement shall become the
Allocation Statement. In the event that Purchaser objects in writing within such
thirty- (30) day period, Seller and Purchaser shall negotiate in good faith to
resolve the dispute.

(b) The parties hereto agree to report the allocation of the total consideration
among the Purchased Assets in a manner consistent with the Allocation Statement,
and agree to act consistently in the preparation and filing of all Tax Returns
(including filing Form 8594 with their respective federal income Tax Returns for
the taxable year that includes the Closing Date and any other forms or
statements required by the Code, Treasury regulations, the Internal Revenue
Service or any applicable state or local Taxing Authority) and in the course of
any Tax audit, Tax review or Tax litigation relating thereto; provided that
neither Seller nor any of its Affiliates nor Purchaser or any of its Affiliates
will be obligated to litigate any challenge to such allocation of the aggregate
consideration by a Taxing Authority.

 

23



--------------------------------------------------------------------------------

ARTICLE IV

THE CLOSING

Section 4.1 Closing Time and Place. The consummation of the transfer of the
Purchased Assets and the Assumed Liabilities, and the payment of the Closing
Payment, in each case as contemplated by this Agreement, shall take place at a
closing (the “Closing”), to be held at 10:00 a.m., New York time, at the offices
of Seller in Buffalo, New York, on (i) the last day of a month that is not
earlier than the later of January 31, 2012 or the second Business Day following
the satisfaction or waiver of all conditions set forth in Article XI (excluding
any such conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), or (ii) such other
date as Purchaser and Seller may agree in writing (in either case, the “Closing
Date”). The Closing shall be deemed effective as of 11:59 p.m., New York time,
on the Closing Date. If the Closing Date occurs on a day other than a Business
Day, any wire transfers that otherwise would have been made on the Closing Date
shall be evidenced on the Closing Date through arrangements mutually agreed by
the parties, and such wire transfers shall occur on the first Business Day
following the Closing Date.

Section 4.2 Closing Documents. (a) Deliveries of Seller. At the Closing, Seller
shall deliver the following documents to Purchaser, all of which shall be in a
form reasonably satisfactory to Purchaser:

(1) the updated Schedules contemplated by Section 7.11;

(2) the officers’ certificates contemplated by Section 11.3(c);

(3) a bargain and sale deed without a covenant against grantor’s acts (or its
substantive equivalent) for the Purchased Real Property;

(4) a bill of sale, in a form to be agreed upon between Seller and Purchaser
after the date of this Agreement, with each acting reasonably and in good faith
(the “Bill of Sale”), transferring to Purchaser free and clear of Liens (other
than Permitted Liens) all of the right, title and interest of Seller and its
Subsidiaries in and to the Purchased Assets;

(5) an Assignment and Assumption Agreement, in a form to be agreed upon between
Seller and Purchaser after the date of this Agreement, with each acting
reasonably and in good faith, (the “Assignment and Assumption Agreement”),
assigning the right, title and interest of Seller and its Subsidiaries in and to
the Purchased Assets, free and clear of Liens (other than Permitted Liens) and
providing for the assumption of the Assumed Liabilities by Purchaser;

(6) an affidavit pursuant to Section 1445 of the Code certifying to the
non-foreign status of each of Seller and each of its Subsidiaries conveying real
property located in the United States hereunder;

(7) the Purchased Loans, duly and properly endorsed to Purchaser by Seller,
together with all notes, guarantees, agreements and other evidence thereof and
all

 

24



--------------------------------------------------------------------------------

collateral and security interests securing the Purchased Loans in the possession
of Seller or its Subsidiaries and all necessary assignments (if applicable, in
recordable form), endorsements and other instruments of conveyance as may be
necessary under the circumstances; provided that all such assignments,
endorsements and other instruments of conveyance shall be without recourse as to
collection to Seller;

(8) subject to the relevant provisions of the License Agreement possession of,
or access to, all Credit Documents in whatever form or medium (including imaged
documents), all collateral in the custody or possession of Seller or its
Subsidiaries, and all funds held in escrow, in each case, relating to the
Purchased Loans or the Assumed Letters of Credit; and

(9) all other documents and instruments reasonably necessary to (i) transfer the
Purchased Assets to Purchaser, (ii) reflect the assumption of the Assumed
Liabilities by Purchaser or (iii) effectuate the other transactions to be taken
by Seller contemplated by this Agreement.

(b) Deliveries of Purchaser. At the Closing, Purchaser shall deliver the
following documents to Seller, all of which shall be in form reasonably
satisfactory to Seller:

(1) the officer’s certificate contemplated by Section 11.2(c);

(2) the duly executed Assignment and Assumption Agreement;

(3) the executed Bill of Sale; and

(4) all other documents and instruments reasonably necessary to (i) receive the
Purchased Assets from Seller or any of its Subsidiaries, (ii) assume the Assumed
Liabilities from Seller or any of its Subsidiaries or (iii) effectuate the other
transactions to be taken by Purchaser contemplated by this Agreement.

Section 4.3 Delivery of Purchased Assets. Seller shall deliver to Purchaser at
the Close of Business on a Closing Date (or at such other date if mutually
agreed to by Purchaser and Seller) all of the fixed assets and other tangible
personal property to the extent not located on or at the Banking Center Premises
(including real property files, Cash on Hand, and keys to safe deposit boxes)
constituting Purchased Assets.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as Previously Disclosed, Seller represents and warrants to Purchaser, as
of the date hereof (or as of such other date as may be expressly provided in any
representation or warranty), as follows:

Section 5.1 Organization. Seller is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States. Seller has all requisite corporate power and authority to own the
Purchased Assets and carry on its business

 

25



--------------------------------------------------------------------------------

at the Banking Centers as currently conducted by it and is duly qualified to do
business as a foreign corporation or other entity in each jurisdiction where its
ownership of the Purchased Assets and its conduct of business at the Banking
Centers as currently conducted by it requires such qualification, except where
the failure to be so qualified or be in good standing in such other jurisdiction
would not, individually or in the aggregate, have a Material Adverse Effect.
Seller will have a net worth following the Closing Date that is sufficient to
enable it to fulfill its obligations under this Agreement.

Section 5.2 Authority; Capacity. Seller has the power and authority to enter
into and perform this Agreement and any other documents executed pursuant
hereto. This Agreement and any other documents or instruments executed pursuant
hereto and the execution, delivery and performance hereof and thereof have been
duly authorized and approved by all necessary corporate action on the part of
Seller, and this Agreement and the instruments and documents executed pursuant
hereto constitute, or when executed will constitute, the valid and binding
obligations of Seller, enforceable against it in accordance with their terms,
except as enforcement may be limited by receivership, conservatorship and
supervisory powers of bank regulatory agencies generally as well as by
bankruptcy, insolvency, reorganization, moratorium or other laws of general
applicability relating to or affecting creditors’ rights, or the limiting effect
of rules of law governing specific performance, equitable relief and other
equitable remedies or the waiver of rights or remedies.

Section 5.3 Consents and Approvals. None of Seller or any of its Subsidiaries is
required to obtain any order, permit, consent, approval or authorization of, or
required to make any declaration or filing with, any Governmental Entity or
third party in connection with the execution and delivery of this Agreement and
the transactions contemplated hereby, except (i) as may be required pursuant to
the Contracts listed on Schedule 5.3(i), (ii) compliance with the applicable
requirements of the HSR Act and the approvals or non-objections of the
Governmental Entity listed on Schedule 5.3(ii) (the “Seller Regulatory
Approvals”) (such approvals contemplated by the foregoing clauses (i) and
(ii) being hereafter referred to as the “Seller Approvals”) and (iii) other
consents or approvals, the failure of which to obtain would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

Section 5.4 No Breaches; Defaults. Assuming receipt of the approvals referenced
in Section 5.3, the execution and delivery of this Agreement and the instruments
and documents executed pursuant hereto by Seller do not, and the consummation of
the transactions contemplated by this Agreement will not (i) result in a breach,
violation of or default under any law, rule, regulation, judgment, order,
governmental permit or license of to which Seller or its Subsidiaries is a party
or by which it is bound, except such breaches, violations or defaults that would
not, individually or in the aggregate, have a Material Adverse Effect or
(ii) constitute a breach or violation of or a default under the articles of
association, certificate of incorporation or bylaws of Seller.

Section 5.5 Compliance with Law. Except as disclosed on Schedule 5.5, each of
Seller and its Subsidiaries: (i) is in compliance in all material respects with
Applicable Law applicable to the Banking Centers, Purchased Assets and Assumed
Liabilities; (ii) has conducted and is conducting business at the Banking
Centers (including, without limitation, all matters relating to the Banking
Center Employees and the Banking Center Premises) in compliance in all

 

26



--------------------------------------------------------------------------------

material respects with Applicable Law including, without limitation, all
regulations, orders, and opinions of the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System and the Federal
Deposit Insurance Corporation; and (iii) has properly administered in all
material respects all accounts at the Banking Centers for which it acts as a
fiduciary, including accounts for which it serves as a trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in accordance with the terms of the agreements governing such accounts and
Applicable Law, provided that the environmental matters addressed by
Section 5.19 shall be governed exclusively by Section 5.19 and not this
Section 5.5 and compliance with law matters specifically addressed elsewhere in
this Article V shall be governed by such specific representations and not this
Section 5.5. Except as would not, individually or in the aggregate, result in a
material adverse effect, neither Seller nor any of its Subsidiaries is subject
to any order or ruling directed to it by, or memorandum of understanding with,
any Governmental Entity. Seller received a rating of satisfactory or higher in
its most recent examination with respect to the CRA and has no reason to believe
that it will not maintain at least a satisfactory rating following its next CRA
examination.

Section 5.6 Litigation and Related Matters. Except as disclosed on Schedule 5.6,
there are no actions, suits, or proceedings, whether civil, criminal or
administrative, pending as of the date of this Agreement or, to the Knowledge of
Seller, threatened as of the date of the Agreement which would reasonably be
expected to, individually or in the aggregate, materially adversely affect
(i) the Purchased Assets or Assumed Liabilities, (ii) business at the Banking
Centers (including, without limitation, all matters relating to the Banking
Center Employees and the Banking Center Premises), or (iii) accounts at the
Banking Centers for which it acts as a fiduciary, including accounts for which
it serves as a trustee, agent, custodian, personal representative, guardian,
conservator or investment advisor. Except as disclosed on Schedule 5.6, there
are no actions, suits, or proceedings, whether civil, criminal or
administrative, pending as of the date of this Agreement or, to the Knowledge of
Seller, threatened as of the date of the Agreement against or affecting Seller
which would (i) reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect or (ii) prevent or materially delay Seller from
being able to perform the material obligations of Seller under this Agreement.

Section 5.7 No Brokers or Finders. Except for Goldman, Sachs & Co. and Sandler
O’Neill & Partners, L.P., whose fees will be paid by Seller or an Affiliate of
Seller, there is no investment banker, broker, finder or other intermediary that
has been retained by or is authorized to act on behalf of Seller or any of its
Affiliates who might be entitled to any fee or commission from Seller or its
Affiliates in connection with the transactions contemplated hereby.

Section 5.8 Operations. Since March 31, 2011, and except as otherwise expressly
contemplated by this Agreement, Seller and its Subsidiaries have in all material
respects operated the Banking Centers only in, and have not engaged in any
material transaction other than in, the ordinary course of business consistent
with past practice. Since March 31, 2011, there has not been any event,
occurrence or circumstance that has had or that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

Section 5.9 Real Property Leases. (a) Seller has provided Purchaser with true
and correct copies of all Real Property Leases and a list of all of the tenants
or other occupants of the Banking Center Premises subject to a Real Property
Lease as of the date set forth on such list.

(b) Each Real Property Lease is in full force and effect in all material
respects, and, neither Seller nor, to Seller’s Knowledge, the landlord is in
default under any of its respective obligations thereunder.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither Seller nor any of its
Subsidiaries has received any written notice of a condemnation proceeding
relating to any real property that is subject to a Real Property Lease that
would materially affect a property or its intended use.

Section 5.10 Purchased Real Property. (a) Seller and its applicable Subsidiaries
have good and marketable title to the Purchased Real Property, free and clear of
all Liens, except for Permitted Liens. On the Closing Date, Seller and its
applicable Subsidiaries will convey good and marketable title to the Purchased
Real Property free and clear of all Liens, except for Permitted Liens.

(b) Except as disclosed on Schedule 5.10, to the Knowledge of Seller, neither
Seller nor any of its Subsidiaries has received any written notice of a
condemnation proceeding relating to the Purchased Real Property.

(c) There are no outstanding agreements, options, rights of first refusal or
commitments of any nature obligating Seller or any of its Subsidiaries to
transfer any of the Purchased Real Property or rights or interests therein to
any other Person.

Section 5.11 Assumed Deposits. Seller has the right to transfer or assign each
of the Assumed Deposits to Purchaser. The Assumed Deposits have been solicited,
originated and administered in accordance with the terms of the respective
governing documents and all Applicable Law and regulations, in each case, in all
material respects. The Assumed Deposits are insured by the FDIC to the fullest
extent permitted in accordance with the FDI Act and Seller and its Subsidiaries
have paid all assessments due thereunder. Each of the agreements relating to the
Assumed Deposits is valid, binding, and enforceable upon its respective parties
in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting creditors’ rights, and by the exercise of judicial discretion in
accordance with general principles applicable to equitable and similar remedies.

Section 5.12 Purchased Loans (a) Each Purchased Loan (i) is evidenced by notes,
agreements, or other evidences of indebtedness that are true, genuine and what
they purport to be, materially complete and correct sets of originals of which
(or, to the extent an original is not necessary for the enforcement thereof,
true, correct and complete copies thereof) are included in the Credit Documents
which will be delivered, or made available, to Purchaser pursuant to
Section 2.1(a); (ii) constitutes a legal, valid and binding obligation of the
respective borrower(s) or obligor(s), enforceable, to the Knowledge of Seller,
by the holder thereof in accordance with its terms subject, as to enforcement,
to applicable bankruptcy, insolvency, reorganization, liquidation and other
similar laws and equitable principles relating to or affecting

 

28



--------------------------------------------------------------------------------

the enforcement of creditors’ rights generally, (iii) is free from all material
claims, defenses, rights of rescission, any discount, allowance, set-off,
counterclaim, presently pending bankruptcy or other defenses by the borrower,
and (iv) complies in all material respects with Applicable Law, including all
applicable lending laws and regulations.

(b) Each Purchased Loan (i) was originated by Seller or a Subsidiary of Seller
(or, in the case of a Purchased Loan that was purchased by Seller or a
Subsidiary of Seller, by the Person making such Purchased Loan): (x) in the
ordinary course of business at the time such Purchased Loan was made; and (y) in
accordance with Applicable Law, in all material respects; and (ii) to the extent
it is identified as secured in Schedule 2.1(a)(6), is secured by a valid,
perfected and enforceable Lien on the secured property described in the
applicable security agreement.

(c) Each Purchased Loan has been originated, created, maintained, serviced and
administered in all material respects in accordance with (i) Applicable Law;
(ii) Seller’s or its applicable Subsidiaries’ written loan servicing and
operating procedures as in effect from time to time; and (iii) the respective
loan document governing each Purchased Loan.

(d) Immediately following the sale of each Purchased Loan, Purchaser will own
such Purchased Loan free and clear of any encumbrance, equity, participation
interest, Lien, pledge, charge, claim or security interest.

(e) To Seller’s Knowledge, neither the borrower nor any guarantor of any of the
Purchased Loans is in bankruptcy and, there are no facts, circumstances or
conditions with respect to any such Purchased Loans, the collateral therefor or
the borrower’s credit standing, that could reasonably be expected to cause any
such Purchased Loans to become delinquent or adversely affect the
collectability, the value or the marketability of such Purchased Loans.

(f) None of the rights or remedies under the documentation relating to the
Purchased Loans has been amended, modified, waived, subordinated or otherwise
altered by Seller or any of its Subsidiaries, except as evidenced by a written
instrument which is a part of the file with respect to the Purchased Loan and
appropriately recorded as necessary to establish all rights of mortgagee into
assignee.

(g) Seller may transfer or assign the Purchased Loans to Purchaser without the
approval or consent of any obligor thereunder and without creating any breach of
any agreement pursuant to which another party has purchased a participating
interest in the Purchased Loan.

(h) Subject to obtaining any required consent from any third party, including
the SBA, with respect to each SBA Loan that is subject to a guaranty, such
guaranty is in full force and effect and is freely transferrable as an incident
to the sale of each SBA Loan.

(i) None of the Purchased Loans are serviced by third parties, and there are no
obligations, agreements or understandings that could result in any Purchased
Loan becoming subject to any such third party servicing.

(j) Except as set forth in this Section 5.12, Seller does not make any
representation or warranty to Purchaser relating to the Purchased Loans.

 

29



--------------------------------------------------------------------------------

Section 5.13 Intentionally Omitted

Section 5.14 Assumed Contracts. To the Knowledge of Seller, each party to any
Assumed Contract to which it or any of its Subsidiaries is a party has performed
in all material respects its obligations thereunder to the extent that such
obligations to perform have accrued, no party is in default under such Assumed
Contracts and none of such Assumed Contracts was entered into outside the
ordinary course of business of Seller or its Subsidiaries. Each such Assumed
Contract constitutes the legal, valid and binding obligation of Seller or its
Subsidiaries, and, to the Knowledge of Seller, the respective third party, and
is enforceable in accordance with its terms subject as to enforcement, to
applicable bankruptcy, insolvency, reorganization, liquidation and other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally.

Section 5.15 Regulatory Matters. There are no pending, or to the Knowledge of
Seller, threatened disputes or controversies between Seller and any federal,
state or local governmental authority that (i) would reasonably be expected to
prevent or materially delay Seller from being able to perform their obligations
under this Agreement or (ii) would reasonably be expected to impair the validity
or consummation of this Agreement or the transactions contemplated hereby.
Seller has not received any notice from any Governmental Entity indicating that
such Governmental Entity would oppose or not promptly grant or issue its consent
or approval, if requested, with respect to the transactions contemplated hereby
and has no reason to believe that, if requested, any Governmental Entity
required to approve the transactions contemplated hereby would oppose or not
promptly grant or issue its consent or approval.

Section 5.16 Necessary Permits. Except as set forth on Schedule 5.16, Seller and
its Subsidiaries have all material permits, licenses, orders, ratings and
approvals of all Governmental Entities necessary for them to operate the Banking
Centers substantially as presently operated (the “Necessary Permits”), and
(i) all of the Necessary Permits are in full force and effect in all material
respects, and (ii) to the Knowledge of Seller, no suspension or cancellation of
any Necessary Permit has been threatened.

Section 5.17 Banking Center Employees and Benefits. (a) Schedule 1.1(c)(i)
lists, as of January 13, 2012, all Banking Center Employees who are identified
as employed at the Banking Centers by the internal records of Seller, as well as
the position, corporate and functional title, status as exempt or non-exempt,
identification number, hire date, status as full or part-time, status as active
or on leave, if on leave, the date leave commenced, geographic location and
remuneration (including base salary, base wage, commission schedule and prior
year’s incentive award, in each case, as applicable) of each such Banking Center
Employee. Within five (5) Business Days prior to the Closing Date, and at such
other dates as reasonably requested by the Purchaser, but no more frequently
than once every thirty (30) days, Seller shall update Schedule 1.1(c)(i) in
electronic format, to reflect any newly hired Banking Center Employees, those
Banking Center Employees whose employment has terminated, and any other change
in the other information on Schedule 1.1(c)(i); provided, however, that no
updated information shall be provided with respect to those Banking Center
Employees previously listed on Schedule 1.1(c)(i) who have rejected a Comparable
Job Offer or who have not received a Comparable Job Offer from Purchaser as of
such date.

 

30



--------------------------------------------------------------------------------

(b) Schedule 5.17(b) lists all of the employee benefit and compensation plans,
programs, agreements and arrangements, including all pension, retirement,
retainer, retiree medical, profit-sharing, thrift, savings, deferred
compensation, bonus, compensation, consulting, retention, indemnification,
incentive, equity-based, change in control, severance, welfare, fringe benefit,
perquisite and similar plans sponsored, maintained or contributed to by Seller
or any of its ERISA Affiliates and in which any Banking Center Employee is
eligible to participate (the “Employee Plans”). Except as set forth on Schedule
5.17(b), no Employee Plan is subject to Title IV of ERISA or Section 412 of the
Code or provides for medical or health benefits on a self-insured basis, or
provides for or continues medical or health benefits, or life insurance or other
benefits (through insurance or otherwise) for any Person or any dependent or
beneficiary of any Person after such Person’s retirement or other termination of
employment except as may be required by COBRA or applicable state law. No
Employee Plan is a “multiemployer plan,” as defined in Section 3(37) of ERISA,
and there has been no communication to any Person that could reasonably be
expected to promise or guarantee any such benefits. Each Employee Plan has been
maintained, funded and administered in accordance with its terms and any
applicable collective bargaining agreement, and each Employee Plan, Seller and
each ERISA Affiliate, is in compliance with the applicable provisions of ERISA,
the Code and all laws applicable thereto. Seller has made available to Purchaser
copies of the plan documents, Annual Returns (Form 5500), most recent summary
plan descriptions and annual enrollment guides with respect to the Employee
Plans.

(c) Each Banking Center Employee who is required by Applicable Law to be
licensed to sell non-deposit investment products, including insurance and
securities, is validly licensed and in good standing with each applicable
regulator, including FINRA and the state insurance regulators.

Section 5.18 Labor Contracts and Relations. Except as set forth on
Schedule 5.18, with respect to Banking Center Employees, none of Seller or any
of its Subsidiaries is a party to any collective bargaining agreement, contract,
or other agreement or understanding with a labor union or labor organization,
and none of Seller or any of its Subsidiaries is the subject of a proceeding
asserting it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages and conditions of employment,
nor, to the Knowledge of Seller, is any such proceeding threatened, nor is there
any strike or other labor dispute by the Banking Center Employees pending or
threatened, nor does Seller have Knowledge of any activity involving any Banking
Center Employees seeking to certify a collective bargaining unit or engaging in
union organizational activity.

Section 5.19 Environmental Matters. Except as set forth on Schedule 5.19:

(a) Seller and its Subsidiaries are currently in compliance in all material
respects with all Environmental Laws applicable to any Banking Center Premises,
and with respect to any operations or activities conducted by Seller or any of
its Subsidiaries on such Banking Center Premises. Neither Seller nor any of its
Subsidiaries has received any written notice that there has been any failure to
comply with Environmental Laws applicable to the Banking Center Premises, and
with respect to any operations or activities conducted by Seller or any of its
Subsidiaries on such premises except any such notice with respect to a failure
to comply which has been fully resolved.

 

31



--------------------------------------------------------------------------------

(b) Seller and its Subsidiaries have all material environmental permits and
approvals required under Environmental Laws for all facilities and improvements
and any operations or activities presently conducted by Seller or any of its
Subsidiaries at the Banking Center Premises, and, Seller and its Subsidiaries
are currently in compliance with all such permits and approvals.

(c) There is no suit, claim, demand, action, consent order, or proceeding
pending or, to the Knowledge of Seller, threatened in which Seller or any of its
Subsidiaries or, with respect to threatened proceedings, could reasonably be
expected to be named as a defendant, responsible party or potentially
responsible party for alleged noncompliance with any Environmental Laws or for
any other Liabilities under Environmental Laws related to the Purchased Assets.

(d) There have been no Releases into the Environment of any Hazardous Materials
in, on, from, under or affecting any Banking Center Premises which have had, or
would reasonably be expected to have, an adverse impact on the use or occupancy
of such Banking Center Premises and/or which would result in any Liabilities
under Environmental Laws.

(e) Seller has provided to Purchaser true and complete copies of all
documentation in its possession or under its control pertaining to environmental
conditions at the Banking Center Premises.

Section 5.20 Books and Records. With respect to each Assumed Agreement and all
accounts related thereto, the accounting, financial and other books and records
kept by Seller and its Subsidiaries are in all material respects complete and
accurate and have been maintained in the ordinary course of business and in
compliance with in all material respects with Applicable Law. The books and
records included within the Purchased Assets include all customary branch,
customer and customer-related information reasonably necessary to service the
Assumed Deposits and Purchased Loans on an ongoing basis, and to otherwise
operate the business being acquired under this Agreement in substantially the
manner currently operated by Seller.

Section 5.21 Safe Deposit Boxes. Each of Seller and its Subsidiaries is in
compliance, in all material respects, with the terms and conditions of the Safe
Deposit Agreements.

Section 5.22 Insurance Coverage. The business and operations of the Banking
Centers are insured against such risks and in such amounts and with such
coverage deemed appropriate by management of Seller and not in a manner
materially inconsistent with industry practice for a global financial
institution. Since January 1, 2010, all premiums payable under all insurance
policies and fidelity bonds that currently cover the assets, business,
operations and employees of the Banking Centers have been timely paid in all
material respects, and Seller and its Subsidiaries have otherwise complied in
all material respects with the terms and conditions of all such policies and
bonds. Since January 1, 2010, there is no material claim by Seller or any of its
Subsidiaries related to the Banking Centers pending under any such policies or
bonds as to which coverage has been denied by the underwriters of such policies
or bonds applicable to the

 

32



--------------------------------------------------------------------------------

Banking Centers. To the Knowledge of Seller, no insurer has threatened a
termination of coverage under any such policies or bonds, except notices
required to be given by Applicable Law prior to the expiration of any policy or
bond advising that coverage will terminate by its terms if such policy or bond
is not renewed.

Section 5.23 Taxes. (a) All Tax Returns required to have been filed with respect
to the Purchased Assets (such Tax Returns, the “Tax Returns”) have been filed
with the appropriate Taxing Authority; each such Tax Return is true, complete
and correct in all material respects. All Taxes shown to be due on such Tax
Returns, and all Taxes due and attributable to the Purchased Assets, have been
timely paid, withheld and timely paid to the appropriate Taxing Authority, or
reflected in an appropriate tax reserve in accordance with GAAP on the financial
statements of Seller, other than those Taxes the failure of which to be paid
would not result in a Lien on the Purchased Assets or become a liability of
Purchaser.

(b) No notice of deficiency or assessment of Taxes has been received from any
Taxing Authority with respect to the Purchased Assets. There is no material
dispute or claim concerning any Tax relating to the Purchased Assets either
(A) claimed or raised by any Taxing Authority in writing or (B) of which Seller
has Knowledge. There are no Liens on any of the Purchased Assets that arose in
connection with any failure (or alleged failure) to pay any Tax (whether or not
such Tax relates to the Purchased Assets).

Section 5.24 Limitations on and Disclaimer of Representations and Warranties and
Purchaser’s Release in Connection Therewith. Except as otherwise expressly set
forth in this Agreement:

(a) Seller makes no representations or warranties, express or implied, as to the
physical condition of the Purchased Personal Property.

(b) Except with regard to environmental conditions (as set forth in
Section 5.19), Seller makes no representations or warranties, express or
implied, of any type or nature with respect to the physical condition of the
Purchased Real Property which is being sold “AS IS,” “WHERE IS” without recourse
and with all faults, without any obligation on the part of Seller.

(c) Except as specifically provided for in this Agreement, Seller disclaims and
make no representations or warranties whatsoever with respect to the Banking
Centers, Purchased Assets or Assumed Liabilities, express or implied.

Section 5.25 Financing. On the Closing Date, Seller will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make the Closing Payment and to promptly pay any other amounts to
be paid by it under this Agreement on the Closing Date.

 

33



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as Previously Disclosed, Purchaser hereby represents and warrants to
Seller, as of the date hereof (or as of such other date as may be expressly
provided in any representation or warranty), as follows:

Section 6.1 Organization. Purchaser is a bank duly organized, validly existing
and in good standing under the laws of the State of New York. Purchaser has all
the requisite corporate power and corporate authority, as well as all requisite
licenses, franchises, permits, qualifications and similar permissions and
authorities, to own the Purchased Assets, assume the Assumed Liabilities and to
carry on the business at the Banking Centers and is duly qualified to do
business in and is in good standing as a foreign corporation or other entity in
each jurisdiction where the ownership of the Purchased Assets and the conduct of
the Banking Centers requires such qualification, except where the failure to be
so qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on Purchaser.

Section 6.2 Authority; Capacity. Purchaser has the power and authority to enter
into and perform this Agreement and any instruments or other documents executed
pursuant hereto. This Agreement and any instruments or other documents executed
pursuant hereto, and the execution, delivery and performance hereof and thereof
have been duly authorized and approved by all necessary corporate action on the
part of Purchaser, and this Agreement and the instruments and documents executed
pursuant hereto constitutes, or when executed will constitute, the valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with its terms, except as enforcement may be limited by receivership,
conservatorship and supervisory powers of bank regulatory agencies generally as
well as bankruptcy, insolvency, reorganization, moratorium or other laws of
general applicability relating to or affecting creditors’ rights, or the
limiting effect of rules of law governing specific performance, equitable relief
and other equitable remedies or the waiver of rights or remedies.

Section 6.3 Consents and Approvals.

(a) Neither Purchaser nor any of its Affiliates is required to obtain any order,
permit, consent, approval or authorization of, nor required to make any material
declaration or filing with, any Governmental Entity or third-party in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except compliance with the applicable
requirements of the HSR Act and the approvals or non-objections of the
Governmental Entities set forth on Schedule 6.3(a) (such approvals, the
“Purchaser Regulatory Approvals”).

(b) There are no pending, or to the Knowledge of Purchaser, threatened disputes
or controversies between Purchaser or any of its Affiliates and any Governmental
Entity, including, without limitation, with respect to capital requirements,
that (i) would reasonably be expected to prevent or delay Purchaser from being
able to perform its obligations under this Agreement or (ii) would reasonably be
expected to impair the validity or consummation of this Agreement or the
transactions contemplated hereby. Purchaser has not

 

34



--------------------------------------------------------------------------------

received any indication from any Governmental Entity that such Governmental
Entity would oppose or refuse to grant or issue its consent or approval, if
required, with respect to the transactions contemplated hereby and has no reason
to believe that, if requested, any Governmental Entity required to approve the
transactions contemplated hereby would oppose or not promptly grant or issue its
consent or approval.

(c) As of the date hereof, both currently and after giving effect to the
transactions contemplated hereby (on a pro forma basis): (i) Purchaser is and
will be at least “well-capitalized”, as defined in the FDI Act; and
(ii) Purchaser meets all capital requirements, standards and ratios required by
each state or federal bank regulator with jurisdiction over Purchaser,
including, without limitation, any such higher requirement, standard or ratio as
applied to Purchaser by state or federal bank regulator, and no such regulator
has indicated that it will condition any of the Purchaser Regulatory Approvals
upon an increase in Purchaser’s capital or compliance with any capital
requirement, standard or ratio.

(d) The deposits of Purchaser and its Subsidiaries are insured by the FDIC to
the fullest extent permitted by law, and all premiums and assessments required
to be paid in connection therewith have been paid when due by Purchaser.

(e) Purchaser was rated at least satisfactory following its most recent CRA
examination by the regulatory agency responsible for its supervision and has no
reason to believe that it will not maintain at least a satisfactory rating
following its next CRA examination. Purchaser has received no notice of and has
no Knowledge of any planned or threatened objection by any community group to
the transactions contemplated hereby.

Section 6.4 No Breaches; Defaults. Assuming the receipt of all regulatory
approvals referenced in Section 6.3(a), the execution and delivery of this
Agreement and any instruments or other documents executed pursuant hereto by
Purchaser do not and the consummation of the transactions contemplated by this
Agreement, will not constitute: (i) a breach or violation of or default under
any law, rule, regulation, judgment, order, governmental permit or license of
Purchaser or to which it is subject, which breach, violation or default would
prevent or materially delay Purchaser from being able to perform its obligations
under this Agreement in all material respects, or (ii) a breach or violation of
or a default under the articles of association (or certificate of incorporation,
as applicable) or bylaws of Purchaser.

Section 6.5 Litigation and Related Matters. There are no actions, suits, or
proceedings, whether civil, criminal or administrative, pending or, to the
Knowledge of Purchaser, threatened against or affecting Purchaser which could
materially impede, delay or prevent Purchaser or any of its Subsidiaries from
entering into this Agreement or performing its terms.

Section 6.6 Compliance with Laws and Regulations. Except as set forth in
Schedule 6.6, each of Purchaser and its Subsidiaries have conducted and are
conducting their business in all material respects in compliance with all
Applicable Law, including, without limitation, all regulations, orders, and
opinions of the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation and the New York Department of Financial Services,
and, except as would not, individually or in the aggregate, result in a material
adverse effect, neither Purchaser nor any of its Subsidiaries is subject to any
order or ruling directed to it by, or memorandum of understanding with, any
Governmental Entity.

 

35



--------------------------------------------------------------------------------

Section 6.7 No Brokers or Finders. Except for Keefe, Bruyette & Woods, Inc.,
whose fees will be paid by Purchaser, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Purchaser or any of its Affiliates who might be entitled to any fee
or commission from Purchaser or any of its Affiliates in connection with the
transactions contemplated hereby.

Section 6.8 Financing. On the Closing Date, Purchaser will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make the Closing Payment and to promptly pay any other amounts to
be paid by it under this Agreement on the Closing Date.

Section 6.9 Eligibility. As of the date hereof, Purchaser satisfies, and as of
the Closing Date will satisfy, all clearing standards and requirements under
Applicable Law to (1) acquire and continue the operations of and services
provided by the Banking Centers and (2) employ the financial advisors who are
Banking Center Employees.

ARTICLE VII

GENERAL COVENANTS

Section 7.1 Access to Properties and Records Relating to the Banking Centers.
(a) To the extent permitted by Applicable Law, from the date hereof until the
earlier of the Closing Date and the termination of this Agreement, Seller will
provide to Purchaser and to its officers, accountants, counsel, and other
representatives reasonable access during Seller’s normal business hours to the
properties, books, contracts and records of Seller and its Subsidiaries relating
primarily to the Banking Centers for purposes related to the consummation of the
transactions contemplated by this Agreement, including for the purposes of
conducting Phase I environmental site assessments at the Banking Center Premises
(the “Phase I ESAs”) and other environmental investigations at the Banking
Center Premises that the parties may agree upon pursuant to Section 8.10;
provided, however, that such access shall be at reasonable times and upon
reasonable prior notice and shall not disrupt the personnel and operations of
Seller and its Subsidiaries; and provided further that Purchaser’s access to Tax
Returns filed by or otherwise relating to Seller or any of its Subsidiaries
shall be governed by Article X. All requests for access to such offices,
properties, books, and records shall be made to such representatives of Seller
as Seller shall designate, who shall be solely responsible for coordinating all
such requests and all access permitted hereunder.

(b) Following the Closing, to the extent permitted by Applicable Law, Purchaser
will grant Seller and its representatives reasonable access during Purchaser’s
normal business hours to all books, records and other data related to the
Purchased Assets and to the Transferred Banking Center Employees (including
making such persons reasonably available to Seller for depositions, witness
preparation, trial preparation and fact-gathering, but excluding any
proceedings, or threatened proceedings, between Seller and Purchaser or an
Affiliate of Purchaser or of Seller) at reasonable times and upon reasonable
prior notice and provided such

 

36



--------------------------------------------------------------------------------

access shall not disrupt the personnel and operations of Seller and its
Subsidiaries, if such access is reasonably deemed necessary or desirable by
Seller or any of its Subsidiaries in connection with its tax, regulatory,
litigation, contractual or other legitimate, non-competitive matters, including
for purposes of handling claims related to Section 2.2 for which Transferred
Banking Center Employees may have relevant information. Nothing in the foregoing
shall prevent Seller or any of its Subsidiaries from seeking to make such
persons available via subpoena or other legal or similar process.

(c) If Seller does not deliver books, records and other data pursuant to
Section 2.1(b)(7) that are otherwise required to be delivered pursuant to
Section 2.1(a)(11), and as otherwise provided for in the Transition Services
Agreement, Seller will hold such books, records and other data as custodian for
Purchaser. Seller, in its capacity as custodian, will provide to Purchaser
access to such books, records and other data in the manner to be provided for in
the Transition Services Agreement.

(d) Purchaser will review with Seller Purchaser’s information security controls
of the system or systems used by Purchaser to maintain the security of customer
data, including providing reasonable access to Purchaser’s owned facilities and
data centers and, to the extent permitted under the relevant contract, to
third-party facilities and data centers.

Section 7.2 Efforts; Regulatory Filings and Other Actions. (a) Each of the
parties hereto agrees to use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated hereby and to cooperate with the other parties in
connection with the foregoing. Without limiting the generality of the foregoing,
each of the parties shall use its reasonable best efforts to: (i) obtain all
Regulatory Approvals as promptly as practicable, (ii) to lift or rescind as
promptly as practicable any injunction or restraining order or other order
adversely affecting the ability of the parties hereto to consummate the
transactions contemplated hereby, (iii) to effect all necessary registrations
and filings, if any, and (iv) to fulfill all of the conditions to the
obligations of the parties to consummate the transactions contemplated by this
Agreement set forth in Article XI.

(b) Notwithstanding anything in this Agreement to the contrary, Purchaser
agrees, and shall cause its Subsidiaries, to take all actions, including, but
not limited to those relating to a Remedial Action or a Capital Action
necessary: (i) to obtain any Purchaser Regulatory Approvals and (ii) to avoid or
eliminate each and every impediment to obtaining any Purchaser Regulatory
Approvals; in each case of (i) and (ii) to cause the transactions contemplated
by this Agreement to occur prior to the Outside Date. For purposes of this
Section 7.2(b), “Remedial Action” shall mean (x) promptly complying with or
modifying any request for information by any Governmental Entity; (y) offering,
negotiating, committing to and effecting, by agreement, consent decree, hold
separate order or otherwise, the sale, divestiture, license or other disposition
of any Purchased Assets, Assumed Deposits or Banking Centers or any existing
deposits, loans, branches or operations of Purchaser or its Affiliates and any
other restrictions on the activities of Purchaser and its Affiliates and
(z) contesting, defending and appealing any threatened or pending preliminary or
permanent injunction or other order, decree or ruling, that would adversely
affect the ability of Purchaser to consummate the transactions contemplated
hereby and taking any and all actions to prevent the entry, enactment or

 

37



--------------------------------------------------------------------------------

promulgation thereof. For purposes of this Section 7.2(b), “Capital Action”
shall mean (x) committing to any Governmental Entity with regulatory or
supervision authority over Purchaser to maintain capital levels and capital
ratios at a level specified by such Governmental Entity, either formally or
informally, and either currently or as a result of the transactions contemplated
by this Agreement, (y) creating a capital plan that is acceptable to any
Governmental Entity with regulatory or supervision authority over Purchaser,
either by entering into a new capital plan or modifying an existing capital plan
and (z) taking all actions reasonably necessary, including by raising capital
through a public or private equity or debt offering, to fully satisfy and
achieve the regulatory capital expectations of any Governmental Entity with
regulatory or supervision authority over Purchaser.

(c) In furtherance, and not in limitation, of the covenants set forth in
Section 7.2(a) and Section 7.2(b), but subject to Section 7.2(f), each of the
parties hereto agrees to use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to obtain the Required Government Approvals as promptly as
practicable, including promptly agreeing to take and taking any other actions
required by any Governmental Entity with respect to any Required Government
Approval (i) to the extent necessary to consummate the transactions contemplated
hereby as promptly as practicable and, where applicable, or (ii) to avoid a
decision by a Governmental Entity to open an in-depth investigation or to cause
a Governmental Entity to close its investigation as promptly as reasonably
practicable. The parties agree to cooperate in preparing, submitting, filing,
updating and publishing (as applicable), as promptly as reasonably practicable,
all applications, notifications and report forms as may be required by
Applicable Law with respect to the transactions contemplated by this Agreement,
including those of any applicable state, federal or foreign regulatory agency,
and the parties hereto will use their reasonable best efforts to obtain such
approvals and accomplish such actions as expeditiously as possible; provided
that, within forty-five (45) days after the date hereof, each party will file
any application, notice or report required to be filed by such party with any
Governmental Entity with respect to any Regulatory Approval or otherwise
required in connection with the transactions contemplated hereby and will use
its reasonable best efforts to obtain a waiver from any applicable waiting
period, and will make any further filings pursuant thereto that may be necessary
in connection therewith.

(d) Each party shall, subject to Applicable Law, (i) permit counsel for the
other party to review in advance, and consider in good faith the views of the
other party in connection with, any proposed written communication to any
Governmental Entity in connection with the transactions contemplated hereby, and
(ii) provide counsel for the other party with copies of all filings made by such
party, and all material correspondence between such party (and its advisors)
with any Governmental Entity and any other information supplied by such party
and such party’s Affiliates to a Governmental Entity or received from such a
Governmental Entity in connection with the transactions contemplated hereby;
provided, however, that materials may be redacted (x) to remove references
concerning the valuation of the Banking Centers or Purchased Assets (or any
aspect thereof), (y) as necessary to comply with contractual arrangements, and
(z) as necessary to address reasonable privilege or confidentiality concerns.
Each party agrees that it will use reasonable best efforts to keep the other
party fully informed with respect to all applications and developments related
thereto and, where reasonably practicable under the circumstances, give the
other party reasonable advance notice of, and whenever appropriate, invite the
other party (and give due consideration in good faith to any reasonable request
of the

 

38



--------------------------------------------------------------------------------

other party) to participate in, any meetings or discussions held with any
Governmental Entity; provided that such participation is not objected to by such
Governmental Entity. The parties further covenant and agree to mutually identify
the most expedient method of effecting, as promptly as practicable, the legal
transfer of all of the Purchased Assets and the Assumed Liabilities to
Purchaser, and each party further covenants and agrees to use its reasonable
best efforts to so effectuate such transfer. The parties further covenant and
agree not to extend any waiting period associated with any Regulatory Approval
or enter into any agreement with any Governmental Entity not to consummate the
transactions contemplated by this Agreement, except with the prior written
consent of the other party hereto.

(e) The parties further covenant and agree that (i) with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties hereto to consummate the transactions
contemplated hereby, to use their respective best efforts to prevent the entry,
enactment or promulgation thereof, as the case may be, and (ii) in the event
that any action, suit, proceeding or investigation is commenced after the date
hereof challenging any of the parties’ rights to consummate the transactions
contemplated by this Agreement, the parties shall use their best efforts, and
take all actions necessary and appropriate, to contest such action, suit,
proceeding or investigation.

(f) Promptly upon the execution of this Agreement and subject to Applicable Law,
Purchaser and Seller will reasonably coordinate in good faith in respect of any
communications by Seller with the parties whose consent is required. Seller and
Purchaser, in consultation with each other, shall as promptly as practicable
following the date hereof develop a communications and action plan (which plan
shall be designed to communicate promptly and follow up with all such parties
with respect to, and to obtain, all such required consents), and shall keep each
other reasonably informed regarding the progress and status of such efforts.

(g) Each party represents, warrants and agrees that any information furnished by
it for inclusion in any regulatory application will to its Knowledge be true and
complete in all material respects as of the date so furnished.

Section 7.3 Further Assurances. The parties agree that, from time to time,
whether before, on or after the Closing Date, each of them will execute and
deliver such further instruments of conveyance and transfer and take such other
action as may be reasonably necessary to carry out the purposes and intents of
this Agreement. To the extent any Purchased Assets are currently held by an
Affiliate of Seller, Seller shall enter into such agreements as are necessary in
order to transfer the Purchased Assets to Seller on or before the Closing Date,
or otherwise ensure such Purchased Assets will be sold, transferred and assigned
to Purchaser at the Closing, subject to the satisfaction of all conditions
precedent to the Closing.

Section 7.4 Notice of Changes. (a) Purchaser shall promptly advise Seller, and
Seller shall promptly advise Purchaser of (i) any change or event that would or
would be reasonably likely to cause or constitute a material breach of any of
Purchaser’s or Seller’, as applicable, representations, warranties or covenants
contained herein, or (ii) to the extent permitted by Applicable Law and to the
Knowledge of Purchaser or Seller, as applicable, any governmental complaints,
any change or event, including investigations or hearings (or communications
indicating that the same may be contemplated) or the institution or the threat
of significant litigation, that would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated hereby.

 

39



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, a party’s good-faith
failure to comply with its obligations under this Section 7.4 shall not provide
the other party hereto or any of such other party’s Affiliates with a right not
to effect the transactions contemplated by this Agreement, except, in each case,
to the extent that the underlying material breach of a representation, warranty
or covenant would independently provide such right.

Section 7.5 Confidentiality. Each party to this Agreement shall hold, and shall
cause its respective directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, except to the extent necessary to
discharge obligations pursuant to Section 7.2 or unless compelled to disclose by
judicial or administrative process or, based on the advice of its counsel, by
other requirements of Applicable Law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party (or, if required under
a contract with a third party, such third party) furnished to it by such other
party or its representatives pursuant to the Confidentiality Agreement or
otherwise in connection with the transactions contemplated by this Agreement
(except to the extent that such information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished), and neither Seller
nor Purchaser shall release or disclose such Information to any other person,
except its auditors, attorneys, financial advisors, bankers, other consultants
and advisors with a duty of confidentiality and, to the extent permitted above,
any Governmental Entity. To the extent permitted by Applicable Law, each party
will notify the other party promptly upon becoming aware that any of the
Confidential Information has been disclosed to or obtained by a third party
(otherwise than as permitted by this Section 7.5). The Confidentiality Agreement
is hereby terminated.

Section 7.6 Publicity; Notices. Until the Closing Date, the parties hereto shall
coordinate with each other as soon as practicable in advance as to (i) the form
and content of any external communication, including any communication intended
for dissemination or to reach, or reasonably expected to be disseminated or to
reach, members of the public or Banking Center Customers regarding the
transactions contemplated by this Agreement and (ii) the form and content of any
communication from Purchaser to the Banking Center Employees. Neither party
shall disseminate any such communication without adequate advance notice and the
prior review of the other, which review shall not be unreasonably delayed,
except that nothing contained in this Agreement shall prevent the parties hereto
from publishing any press release or from making any and all public disclosures
which it reasonably determines to be legally required to comply with any
applicable securities laws or regulations or requests of governmental agencies
or authorities; provided that, to the extent possible under the circumstances,
the party making such disclosure consults with the other party, and considers in
good faith the views of the other party, before doing so.

 

40



--------------------------------------------------------------------------------

Section 7.7 Restricted Assignments. Notwithstanding anything in this Agreement
to the contrary, this Agreement shall not constitute an agreement to assign any
Purchased Asset, Assumed Agreement, Assumed Deposits or other Assumed Liability,
or any claim or right or any benefit arising thereunder or resulting therefrom
if an attempted assignment thereof, without the consent of a third party
thereto, would constitute a breach thereof or in any way affect the rights of
Seller or its Subsidiaries thereunder or be contrary to Applicable Law. If any
such consent or approval is not obtained, Seller will use its reasonable best
efforts (which shall not require Seller to pay any money or other consideration
to any Person or to initiate any claim or proceeding against any Person) to
secure an arrangement reasonably satisfactory to Purchaser ensuring that
Purchaser will receive the benefits under the agreement for which such consent
is being sought following the Closing; provided, however, that Seller shall have
no obligation to obtain such consent or approval or to provide such an
alternative arrangement other than the undertaking to use reasonable best
efforts to obtain or provide the same as set forth in this Section 7.7 and,
Purchaser shall remain obligated to close the transactions contemplated, subject
to the other provisions hereof, and shall have no remedy for failure of Seller
to obtain any such consent or approval or to provide any such alternative
arrangement.

Section 7.8 Transition Coordinators; Cooperation with Transition. Subject to
Applicable Law, from the date hereof until the earlier of the Closing Date and
the termination of this Agreement, Seller will cooperate with Purchaser to
provide current information regarding material activities of the Banking
Centers, and Purchaser and Seller shall cooperate with and assist each other in
planning and implementing necessary and appropriate policies and procedures in
connection with the transition of the ownership of the Banking Centers from
Seller to Purchaser. In connection therewith, Seller and Purchaser shall each as
promptly as practicable after the execution of this Agreement designate certain
of their respective employees as “transition coordinators.”

Section 7.9 Non-Competition and Non-Solicitation. (a) During the period
beginning on the Closing Date and ending on the first (1st) anniversary of the
Closing Date (the “Non-Competition Period”), neither Seller nor any of its
Subsidiaries (collectively, for purposes of this Section 7.9(a), the “Restricted
Entities”) shall establish new banking branches in the Designated Footprint (it
being understood that expansion at any existing banking branch in the Designated
Footprint shall not be limited); provided, however, that the foregoing shall not
restrict any of the Restricted Entities from (i) making any acquisitions of or
investments in any then existing banking branch in the Designated Footprint or
(ii) acquiring branches under the Purchase and Assumption Agreement dated as of
July 30, 2011, as amended from time to time, with HSBC Bank USA, National
Association and Affiliates thereof.

(b) From the date hereof until the Closing Date, Purchaser and its Affiliates
shall not, directly or indirectly, solicit for employment (other than as
expressly permitted by this Agreement) or hire (i) any Banking Center Employees
who are not hourly wage (non-exempt) employees or (ii) any employees of Seller
or its Affiliates who are or will be engaged in the preparation for or
implementation of any Conversion or the transfer of any of the Purchased Assets
or Assumed Liabilities, or who are or will be otherwise involved in providing
services under the Transition Services Agreement. For purposes of monitoring
Section 7.9(b)(i) and (ii), all individuals described in (i) and (ii) shall be
identified on a Schedule 7.9(b) to be delivered to Purchaser within thirty
(30) calendar days of the date hereof and which may be updated from time to time
by Seller.

 

41



--------------------------------------------------------------------------------

(c) During the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date:

(1) Purchaser and its Affiliates shall not, directly or indirectly, solicit for
employment or hire any Retained Employee; provided that this Section 7.9(c)(1)
shall not prohibit Purchaser or any of its Affiliates from (i) engaging in
solicitation by means of a general purpose advertisement not specifically
targeted at the Retained Employees or hiring any Retained Employee as a result
of such general purpose advertisement or (ii) hiring any Retained Employee who
was terminated by Seller after the Closing Date; and

(2) Seller shall not, directly or indirectly, solicit for employment or hire any
Transferred Banking Center Employee; provided that this Section 7.9(c)(2) shall
not prohibit Seller from (i) engaging in solicitation by means of a general
purpose advertisement not specifically targeted at the Transferred Banking
Center Employees or hiring any Transferred Banking Center Employee as a result
of such general purpose advertisement or (ii) hiring any Transferred Banking
Center Employee who was terminated by Purchaser or any of its Affiliates after
the Closing Date.

(d) During the period beginning on the date hereof and ending on the first
(1st) anniversary of the Closing Date, Seller and its Affiliates shall not,
directly or indirectly (i) solicit or engage in other efforts directed to or
targeted at any Banking Center Customer that is a retail customer or “business
banking” customer with respect to providing Banking Related Services to such
retail customer or business banking customer; or (ii) advertise or market
Banking Related Services through advertisements or marketing efforts primarily
directed to or primarily targeting retail or business banking Banking Center
Customers; provided that nothing in this Section 7.9(d) shall be construed as
limiting the ability of Seller to (x) respond to unsolicited requests by retail
or business banking Banking Center Customers; (y) advertise or solicit directly
to the public generally; or (z) service retail or business banking Banking
Center Customers who, as of the date hereof, are also customers of Seller or its
Affiliates. For the avoidance of doubt this Section 7.9(d) shall not restrict
Seller and its Affiliates with respect to Excluded Business Activities. As used
in this Section 7.9(d), “business banking” customer shall be determined by
reference to Section 2.1(c).

(e) Each of Purchaser and Seller understands and acknowledges that (i) it would
be difficult to calculate damages to Seller or Purchaser, as applicable, from
any breach of the obligations of Purchaser or Seller, as applicable, under this
Section 7.9, (ii) injury to Purchaser or Seller, as applicable, from any such
breach would be irreparable and impossible to measure and (iii) the remedy at
law for any breach or threatened breach of this Section 7.9 would therefore be
an inadequate remedy and, accordingly, Purchaser and Seller shall, in addition
to all other available remedies (including, without limitation, seeking such
damages as either can show it has sustained by reason of such breach and/or the
exercise of all other rights either has under this Agreement), be entitled to
seek injunctive relief, specific performance and other equitable remedies
without the necessity of showing actual damages or posting bond.

 

42



--------------------------------------------------------------------------------

(f) Purchaser and Seller understand and acknowledge that the restrictive
covenants and other agreements contained in this Section 7.9 are an essential
part of this Agreement and the transactions contemplated hereby and thereby. It
is the intention of the parties that, if any of the restrictions or covenants
contained herein are held to cover a geographic area or to be for a length of
time that is not permitted by Applicable Law, or is in any way construed to be
too broad or to any extent invalid, such provision shall not be construed to be
null, void and of no effect, but to the extent that such provision would then be
valid or enforceable under Applicable Law, such provision shall be construed and
interpreted or reformed to provide for a restriction or covenant having the
maximum enforceable geographic area, time period and other provisions as shall
be valid and enforceable under Applicable Law.

(g) For the avoidance of doubt, none of the restrictions imposed by applicable
subsections of this Section 7.9 shall apply to any Person that is an Affiliate
of a party to this Agreement if such Person ceases to be an Affiliate of such
party.

(h) Purchaser shall take any commercially reasonable actions to cooperate and
facilitate Seller’s ability to retain and/or continue to service Banking Center
Customers with regard to the Credit Card Accounts and Receivables.

Section 7.10 Arrangements with Respect to Employee Pension Plans, IRAs and Keogh
Plans. On or before the Closing Date, Seller shall cause notice (such notice to
be approved in advance by Purchaser) to be sent to each depositor of an Assumed
Deposit held by Seller or any of its Subsidiaries in an IRA and each “employer”
who established an Assumed Deposit pursuant to a Keogh plan and each depositor
that is an Employee Pension Plan, regarding the resignation of Seller as IRA
custodian or Keogh plan or Employee Pension Plan trustee, as applicable. Such
resignation shall be effective as of the date that is thirty (30) days following
the date of the notice or, if later, the Closing Date. If a depositor of an
Assumed Deposit held by Seller in an IRA or an employer who established an
Assumed Deposit pursuant to a Keogh plan, Employee Pension Plan or other
retirement plan fails to appoint another trustee or custodian for such account
within this period, such depositor or employer will be deemed to have appointed
Purchaser as successor trustee or custodian for the deposit account. Upon its
appointment as successor trustee or custodian for such accounts, as applicable,
Purchaser shall perform the services and carry out the duties and obligations
required of it under the applicable plans, the Code and Applicable Law. If,
notwithstanding the foregoing, as of the Closing Date, Purchaser shall be unable
to retain deposit liabilities in respect of an Employee Pension Plan, IRA, Keogh
Plan or other retirement plan, such deposit liabilities shall be considered
“Excluded Deposits.”

Section 7.11 Updated Schedules. (a) On the fifth (5th) day prior to the Closing
Date anticipated by the parties, Seller shall deliver to Purchaser updated
versions of the following schedules so that they are as of a date no earlier
than last day of the month preceding the Closing Date (such date, the “Update
Date”): Schedule 1.1(a) (Assumed Deposits), Schedule 1.1(c)(i) (Banking Center
Employees), Schedule 1.1(h) (Purchased Overdrafts), Schedule 2.1(a)(1)
(Purchased Real Property), Schedule 2.1(a)(2) (Real Property Leases),
Schedule 2.1(a)(4) (Personal Property Leases), Schedule 2.1(a)(5)(i) (Purchased
ATMs), Schedule 2.1(a)(5)(ii) (ATM Real Property Leases), Schedule 2.1(a)(6)
(Purchased Loans), Schedule 2.1(a)(8) (CRA Assets), Schedule 2.1(a)(9) (Assumed
Letters of Credit), and Schedule 2.1(a)(10) (Assumed Contracts). Seller and
Purchaser agree that the updated versions of the foregoing Schedules shall be
prepared using the same methodology and criteria used in preparing the Schedules
attached to this Agreement.

 

43



--------------------------------------------------------------------------------

(b) In connection with delivery of the Final Closing Statement Seller shall
deliver to Purchaser updated versions of the following schedules, so that they
are as of the Closing Date (such schedules, collectively, the “Final
Schedules”): Schedule 1.1(a) (Assumed Deposits), Schedule 1.1(c)(i) (Banking
Center Employees), Schedule 1.1(h) (Purchased Overdrafts), Schedule 2.1(a)(1)
(Purchased Real Property), Schedule 2.1(a)(2) (Real Property Leases),
Schedule 2.1(a)(4) (Personal Property Leases), Schedule 2.1(a)(5)(i) (Purchased
ATMs), Schedule 2.1(a)(5)(ii) (ATM Real Property Leases), Schedule 2.1(a)(6)
(Purchased Loans), Schedule 2.1(a)(8) (CRA Assets), Schedule 2.1(a)(9) (Assumed
Letters of Credit), and Schedule 2.1(a)(10) (Assumed Contracts). Seller and
Purchaser agree that the updated versions of the foregoing Schedules shall be
prepared using the same methodology and criteria used in preparing the Schedules
attached to this Agreement.

ARTICLE VIII

FURTHER AGREEMENTS

Section 8.1 Conduct of the Banking Centers Prior to the Closing. (a) From the
date hereof until the earlier of the Closing Date and the termination of this
Agreement, Seller shall, consistent with the other provisions of this Agreement:
(i) use reasonable best efforts to, and cause its Subsidiaries to use their
respective reasonable best efforts to, conduct the business of the Banking
Centers in the ordinary course consistent with past practice and maintain,
generally, their existing relations and goodwill with Banking Center Customers
and vendors and suppliers to the Banking Centers; and (ii) use its ordinary
course efforts to, and cause its applicable Subsidiaries to use their respective
ordinary course efforts to, consistent with historical and customary past
practices, preserve in all material respects, the mix, type and aggregate amount
of the Purchased Assets and Assumed Liabilities, including the Assumed Deposits,
provided that the agreement by Seller to use its ordinary course efforts shall
not be construed as any promise, representation or guarantee by Seller that such
mix, type and amount will in fact be maintained and may in fact be materially
different as of the Closing Date, and the occurrence of such event shall not, in
and of itself, be considered a breach of Seller’s obligations under this
Section 8.1(a).

(b) From the date hereof until the earlier of the Closing Date or the
termination of this Agreement, except as (i) otherwise expressly contemplated by
this Agreement, (ii) consented to in writing in advance by Purchaser (which
consent shall not be unreasonably withheld or delayed), or (iii) required by
Applicable Law, Seller shall not, and shall cause its applicable Subsidiaries
not to:

(1)(i) materially increase or reduce the number of persons employed in the
Banking Centers, (ii) increase the compensation or benefits payable to any
Banking Center Employees by an aggregate amount that is greater than 4% of base
salary or base wage (in connection with Seller’s ordinary annual performance
evaluation cycle) or by any amount (in any other case), (iii) promote any
Banking Center Employee to

 

44



--------------------------------------------------------------------------------

the position of vice president or any more senior position, or (iv) enter into
any Employee Plan or any collective bargaining agreement with respect to the
Transferred Banking Center Employees; provided, however, that nothing in this
Section 8.1(b)(1) shall limit the ability of Seller and any of its Subsidiaries
to adopt, modify, amend or terminate any employee benefit plan, program, policy,
arrangement or practice that is or may become applicable to the employees of
Seller generally; provided, further, that Seller shall promptly notify Purchaser
of any such adoption, modification, amendment or termination that affects any
Banking Center Employee;

(2) terminate or materially modify in any manner materially adverse to Seller
any Real Property Lease; or place or permit to be placed, any Lien (other than a
Permitted Lien) upon any of the Purchased Assets;

(3) fail to maintain the Banking Center Premises in a condition substantially
the same as of the date of this Agreement, ordinary wear and use excepted;

(4) fail to maintain in effect all property, liability, fire and casualty
insurance in effect as of the date hereof, on substantially the same terms as
currently in effect, with regard to the Banking Center Premises or Purchased
Assets;

(5) terminate or materially modify any Assumed Agreement, except as required by
its existing terms, including as a result of action by the other party to such
Assumed Agreement or in the ordinary course of business;

(6) close, sell, consolidate or relocate or materially alter any of the Banking
Centers;

(7) amend or modify, including by entering into any forbearance agreement with
respect to, any Purchased Loan in any manner materially adverse to Seller or its
Subsidiaries or in any manner other than in the ordinary course of business and
consistent with the written loan policies of Seller and its Subsidiaries as of
the date hereof;

(8) sell, transfer or convey any material property that is part of the Purchased
Assets, other than in the ordinary course of business;

(9) release, compromise, or waive any material claim or right that is part of
the Purchased Assets, other than in the ordinary course of business;

(10) settle or compromise any litigation or investigation if such settlement or
litigation would reasonably be expected to impose any material obligation or
liability on the Purchased Assets, the Assumed Liabilities or Purchaser or any
of its Subsidiaries (other than any settlement or compromise providing solely
for the payment of money damages that is included as a liability on the Closing
Statement or Final Closing Statement);

 

45



--------------------------------------------------------------------------------

(11) other than in the ordinary course of business consistent with past practice
or as determined to be necessary or advisable by Seller in the reasonable bona
fide exercise of its discretion based on changes in market conditions applicable
to the Banking Centers, materially alter its interest rate, credit policies or
fee pricing policies or practices with respect to the Assumed Deposits and the
Purchased Loans provided, however, that Seller shall be permitted to take such
actions with respect to the Assumed Deposits to the extent reasonably deemed
necessary to preserve the mix, type and aggregate amount of the Assumed
Deposits; or

(12) agree to take any of the actions listed in the foregoing clauses
(1) through (11).

Section 8.2 Real Property Leases and ATM Leases. (a) Seller shall use its
reasonable best efforts (which shall not require Seller to pay any money or
other consideration to any Person or to initiate any claim or proceeding against
any Person) to cause every landlord of a Real Property Lease or ATM Real
Property Lease, the consent of which is required under the terms of the
applicable Real Property Lease or ATM Real Property Lease to the assignment of
such Real Property Lease or ATM Real Property Lease to Purchaser, to execute in
favor of Purchaser a Landlord Consent.

(b) If, despite Seller’s reasonable best efforts, a Landlord Consent to
assignment of a Real Property Lease or ATM Real Property Lease cannot be
obtained, or cannot be obtained without the payment of an assignment fee or
similar lump sum or rent increase, Seller shall, if permitted without the
consent of the landlord under the Real Property Lease or ATM Real Property
Lease, sublease the Banking Center Premises or ATM location to Purchaser
pursuant to a sublease agreement which shall be, to the extent permitted, for
the remainder of the existing term of the Real Property Lease or ATM Real
Property Lease, as applicable, and which shall provide for Purchaser to perform
all of the obligations of Seller under such Real Property Lease or ATM Real
Property Lease and which otherwise shall contain mutually agreeable terms (a
“Sublease Agreement”).

(c) Purchaser shall use its reasonable best efforts to cooperate with Seller’s
attempts to obtain each Landlord Consent or its approval of a Sublease
Agreement, but shall not be obligated to pay any consideration or grant any
concession in connection therewith.

(d) Notwithstanding anything to the contrary contained in this Agreement, if
Seller is unable to obtain for Purchaser the right to occupy a Banking Center
Premises, whether pursuant to a Landlord Consent or a Sublease Agreement or
otherwise, Purchaser shall not be entitled to terminate this Agreement and
Purchaser shall remain obligated to perform all of its obligations hereunder,
including, without limitation, the assumption of the Assumed Deposits without
any reduction or adjustment to the consideration to be paid by Purchaser as
provided in this Agreement.

Section 8.3 UCC-1 Assignment and Other Documents. (a) Seller shall use its
reasonable best efforts to deliver to Purchaser at the Closing all signed UCC-1
financing statements and UCC-3 assignments of financing statements, endorsed
notes, participations, assignments of mortgages in recordable form and all other
documentation necessary to effect the assignment of the Purchased Loans
(including all related collateral) and the Assumed Letters of Credit to
Purchaser. The out-of-pocket costs and expenses of preparing and filing any such
documentation shall be split equally between Seller and Purchaser.

 

46



--------------------------------------------------------------------------------

(b) In accordance with Article 9 of the UCC, from the date hereof until the
Closing Date, Seller shall make all filings of continuation statements necessary
to maintain perfection of security interests related to the Purchased Loans and
Assumed Letters of Credit.

Section 8.4 Letters of Credit. In the event that any Assumed Letter of Credit
cannot be assigned to Purchaser, on the applicable Closing Date, Purchaser and
Seller shall enter into a participation agreement in customary form reasonably
satisfactory to Purchaser and Seller pursuant to which Purchaser shall acquire
and assume all of Seller’s rights and obligations under such Assumed Letters of
Credit and become entitled to all reimbursements thereunder.

Section 8.5 Form of Transfer. Seller and Purchaser may by mutual written
agreement at any time change the method of transferring the Banking Centers from
Seller to Purchaser in order to achieve, in a more efficient manner, the
business, financial accounting, regulatory and tax objectives of Seller and
Purchaser in connection with the transactions contemplated by this Agreement;
provided, however, no such change shall alter or change the amount of
consideration to be paid by Purchaser as provided in this Agreement.

Section 8.6 Conversion Plan, Data Processing and Related Matters(a) The parties
hereto agree to cooperate to employ their reasonable best efforts to plan,
execute and complete the Conversion in an orderly and efficient manner pursuant
to the Conversion Plan. As promptly as practicable after the date hereof,
Purchaser and Seller shall each appoint qualified staff members to act as
project managers for the Conversion (each, a “Conversion Project Manager”). Such
Conversion Project Managers shall act as the principal contacts between the
parties on matters relating to the Conversion, and shall coordinate the
assignment of personnel as required and generally facilitate the planning,
execution and completion of the Conversion pursuant to the Conversion Plan. In
addition to any conversion of the data and systems files as part of the
Conversion pursuant to the Conversion Plan, the parties shall reasonably
cooperate in performing such tasks as may be outlined in the Conversion Plan (as
defined below), including the collection and input of relevant data, development
of new operating procedures and design of forms, in each case, as mutually
agreed by the parties.

(b) Purchaser and Seller shall each bear all out-of-pocket costs and expenses
associated with their respective area of responsibility as defined in the
Conversion Plan, including costs and expenses (including the costs and expenses
incurred by Seller or its Affiliates) incurred in converting, moving, storing,
archiving, adapting or otherwise transferring or facilitating the transfer of
any data, information, securities, records, files and systems from the systems
and facilities of Seller and its Affiliates to the systems and facilities of
Purchaser and its Affiliates (including costs with respect to computer programs,
data processing, deconversion, data extraction, third-party charges and filing
fees) provided, however, that, notwithstanding anything to the contrary in this
Section 8.6 or otherwise in this Agreement, Purchaser shall not be liable
hereunder for any termination fees, penalties or other break costs incurred by
Seller or any of its Subsidiaries as a result of the Conversion. Purchaser and
Seller each agrees to promptly reimburse the other in accordance with the
Conversion Plan.

 

47



--------------------------------------------------------------------------------

(c) In connection with the conversion activities described in subsections
(a) and (b) immediately above, and subject to Applicable Law and the Transition
Services Agreement, it is further agreed that:

(1) Purchaser will review, subject to Section 7.1, current operations of the
Banking Centers and Purchaser and Seller shall cooperate and use their
reasonable best efforts to develop a mutually agreeable written plan within
forty-five (45) days of the date hereof (as it may be amended from time to time,
the “Conversion Plan”), which Conversion Plan shall (i) set forth the plan,
procedures, scheduling methodology, resources and expenditures required to fully
effect the Conversion by the end of the weekend immediately after the Closing
Date (or such other date as may be agreed by the parties), (ii) include interim
target dates for the completion of integral items to the Conversion; and
(iii) provide that conversion items integral to the operation of the Banking
Centers, as identified by Purchaser, shall have the earliest target completion
dates in the Conversion Plan; and

(2) as of the Closing Date, Seller will provide Purchaser with existing
customer, account and transaction data feeds related to the Banking Centers in
order to allow Purchaser to comply with applicable legal and contractual
anti-money laundering and privacy requirements on and after the Closing Date.

(d) The parties agree to cooperate to schedule arrangements for change in
displays and advertisements at the Banking Centers such that on the next
Business Day following a Closing Date, no Signage shall be displayed at the
Banking Centers, either internally or externally. To the extent that any Signage
shall remain at a Banking Center, Purchaser shall use its reasonable best
efforts to remove such Signage prior to the next Business Day following the
Closing Date and to retain such Signage for later collection by Seller.

(e) The parties agree to address certain transitional matters in the Transition
Services Agreement to be prepared jointly by them reasonably and in good faith.

Section 8.7 Seller Intellectual Property. (a) Except as specifically provided in
this Section 8.7, Purchaser acknowledges and agrees that none of Purchaser or
its Affiliates is purchasing, acquiring, receiving a license to or otherwise
obtaining any right, title or interest in, to or under any Intellectual Property
owned or licensed by Seller or any of its Affiliates, including the Seller
Names.

(b) Except as provided in this Section 8.7, as of and following the Closing,
Purchaser shall, and shall cause its Affiliates to, cease and discontinue
promptly after the Closing any and all uses of any and all Intellectual Property
owned or licensed by Seller or any of its Affiliates, including Seller Names.
Except as provided in this Section 8.7, Purchaser agrees that, as of and
following the Closing, none of Purchaser not any of its Affiliates shall have
any right, title or interest in, or any authority or license to use or allow
others to use in any manner whatsoever, any Intellectual Property owned or
licensed by Seller or its Affiliates, and any such right, title, interest,
authority, license or sublicense or other arrangement relating thereto (whether
written or oral) existing prior to the Closing, shall automatically terminate
simultaneously with and effective as of the Closing. Notwithstanding the
foregoing and only to the extent that use of

 

48



--------------------------------------------------------------------------------

labeling, stationery, business forms, supplies, ATM cards, debit cards, gift
cards, checks, deposit slips and envelopes (but excluding any advertising,
marketing or other promotional materials) existing on the Banking Center
Premises or in the possession of a Banking Center Customer, in each case, that
bear a Seller Name as of the Closing (the “Business Material”) cannot be
commercially reasonably avoided after the Closing by Purchaser and its
Affiliates, Purchaser and such Affiliates shall have, subject to the execution
by Purchaser and such Affiliates of the License Agreement, a limited,
non-transferable, non-sublicensable, royalty-free, non-exclusive right to use
and deplete the Business Materials for a thirty- (30) day period following the
Closing Date (such right, the “Seller Name License” and such period, the
“Transitional Period”); provided, however, that (i) none of Purchaser or any of
its Affiliates shall take any action that could reasonably be expected to impair
the value of or goodwill associated with the Seller Names, (ii) Purchaser and
its Affiliates shall use the Business Materials and make any use of the Seller
Names pursuant to this Section 8.7 in substantially the same forms, and for
substantially the same purposes, as Seller is using such Seller Names in
connection with the operation and conduct of the Banking Centers immediately
prior to the Closing, but not including any advertising, marketing or other
promotional activities and (iii) Purchaser and its Affiliates shall use their
reasonable best efforts to minimize their respective use of the Seller Names and
shall cease using the Seller Names on such Business Materials as set forth in
the License Agreement and in any event within the Transitional Period. For
clarity, the foregoing activities during the Transitional Period will be for
wind-down purposes only, and none of Purchaser or any of its Affiliates shall
actively use the Seller Names in any advertising, marketing or other promotional
activities during the Transitional Period.

(c) Purchaser, for itself and its Affiliates, acknowledges and agrees that,
(i) as between the parties hereto, Seller and its Affiliates own or have the
exclusive right to use any and all of the Seller Names and, except as otherwise
expressly provided in this Section 8.7, none of Purchaser or any of its
Affiliates shall, as of the Closing, have any rights in or to the Seller Names,
(ii) none of Purchaser or any of its Affiliates shall contest the ownership or
validity of any rights of Seller or any of its Affiliates in or to the Seller
Names, and (iii) none of Purchaser or any of its Affiliates shall adopt, use,
register or attempt to register any of the Seller Names or instruct others to do
so. Purchaser, for itself and its Affiliates, agrees and shall ensure that any
use of the Seller Names as permitted in this Section 8.7 shall be only with
respect to goods and services of a level of quality equal to or greater than the
quality of goods and services with respect to which Seller and its Affiliates
used such Seller Names prior to the Closing. Purchaser, for itself and its
Affiliates, agrees that, after the Closing, none of Purchaser or any of its
Affiliates, will expressly, or willingly by implication, do business as or
represent themselves as Seller or any Affiliate of Seller and the personnel of
Purchaser or any of its Affiliates shall not, and shall have no authority to, as
of the Closing, hold themselves out as officers, employees or agents of Seller
or any of its Affiliates.

(d) Purchaser, on behalf of itself and its Affiliates, agrees that Purchaser and
its Affiliates shall indemnify and hold harmless Seller and its Affiliates from
and against all Damages that arise out of, relate to or result from use of the
Seller Names by Purchaser during the Transitional Period.

 

49



--------------------------------------------------------------------------------

Section 8.8 Wrong Pocket Assets. Unless otherwise specifically provided in the
Transition Services Agreement, if at any time or from time to time after the
Closing Date, Seller, on the one hand, or Purchaser, on the other, shall receive
or otherwise possess any asset (including cash) that should belong to another
Person pursuant to this Agreement, Seller or Purchaser agrees to promptly
transfer, or cause to be transferred, such asset to the Person so entitled
thereto.

Section 8.9 Title Objections. Within fifteen (15) days of the date of this
Agreement, Seller shall provide Purchaser with copies of all deeds, title
policies, title commitments, surveys, tax searches or other title documentation
in its possession for all Purchased Real Property. Purchaser shall be entitled,
at its own expense, to update title and survey with respect to any or all
parcels of Purchased Real Property. No later than thirty (30) days after the
date of this Agreement, Purchaser may deliver to Seller in writing Purchaser’s
objections to title to the Purchased Real Property (with each objection stated
with reasonable specificity) (such delivery, the “Title Objections Report”) if
Purchaser in good faith believes that the objectionable matters would materially
detract from the value of the Purchased Real Property or interfere with the
continued operations at the Purchased Real Property in the manner in which
operations are currently being conducted at the Purchased Real Property (any
such matter, a “Title Objection”). Seller shall have fifteen (15) days after its
receipt of the Title Objections Report to determine, in its sole discretion, if
Seller is willing to remove or cure the Title Objection(s) or bond over the
Title Objections. If Seller is unwilling to remove or cure or bond over such
Title Objections, then Purchaser, at its sole discretion, shall have the right
(exercisable upon irrevocable written notice to Seller delivered within fifteen
(15) days after expiration of the forgoing 15-day period, to exclude the Banking
Center situated on such Purchased Real Property from the Purchased Assets (and
to exclude such Purchased Real Property from the Purchased Assets). Seller shall
not list any such Purchased Real Property so excluded by Purchaser on Schedule
2.1(a)(1), and the excluded Banking Center shall be excluded from the Designated
Footprint.

Section 8.10 Environmental Objections. Within forth-five (45) days of the date
of this Agreement, Purchaser shall give Seller written notice of environmental
matters and conditions to which Purchaser objects based upon the results of its
Phase I ESAs, the results of its other environmental due diligence, and Seller’s
Disclosure Schedules (the “Environmental Objections”). Upon Seller’s receipt of
Purchaser’s notice of Environmental Objections, the parties shall, in good
faith, use reasonable efforts to negotiate mutually satisfactory resolution of
the Environmental Objections prior to the Closing Date. The parties agree that
matters or conditions shall only qualify as Environmental Objections if
Purchaser believes the matters or conditions constitute actual or potential
violations of, or liabilities under, Environmental Laws. If, despite such good
faith negotiations, all of the Environmental Objections are not resolved within
ten (10) days prior to the Closing Date, then Purchaser, at its sole discretion,
shall have the right to exclude the Banking Center Premises to which the
unresolved Environmental Objections pertain (and, if applicable, any
corresponding Real Estate Lease) from the Purchased Assets (and to exclude such
Real Estate leases from the Assumed Liabilities). Seller shall not list any such
Banking Center Premises or Real Estate Leases so excluded by Purchaser on
Schedule 2.1(a)(1) or Schedule 2.1(a)(2), as applicable. For the avoidance of
doubt, Purchaser shall have the right to exclude from the Purchased Assets any
Banking Center Premises (and corresponding Real Estate Leases) for which
Purchaser is unable to conduct full and complete Phase I ESAs which meet the
requirements in 40 CFR Part 312 because Seller has not provided reasonable
access pursuant to Section 7.1(a). Seller shall not list any such Banking Center
Premises (or Real Estate Leases) so excluded by Purchaser on Schedule 2.1(a)(1)
or Schedule 2.1(a)(2), as applicable, and the excluded Banking Center shall be
excluded from the Designated Footprint.

 

50



--------------------------------------------------------------------------------

.

ARTICLE IX

EMPLOYMENT AND BENEFIT MATTERS

Section 9.1 Transferred Banking Center Employees. (a) Offers of Employment.
Subject to Applicable Law, at least thirty (30) days (unless an earlier date is
required by Applicable Law) prior to the Closing Date and effective as of the
Closing Date, Purchaser shall make, and Purchaser and Seller shall use
reasonable best efforts to cause to be accepted, a Comparable Job Offer to all
Banking Center Employees. Purchaser’s employment of the Transferred Banking
Center Employees shall be deemed to commence at 11:59 p.m. on the Closing Date,
without regard to whether the Transferred Banking Center Employee is actively at
work on the Closing Date in the case of an employee who on the Closing Date is
absent from work due to a vacation, jury duty, funeral leave or personal day.
Notwithstanding the foregoing, to the extent that a Banking Center Employee who
has accepted Purchaser’s offer is not available to perform services on the
Closing Date because on the Closing Date such employee is on sick leave,
short-term disability, workers compensation leave, military leave, leave of
absence under the Family Medical Leave Act or other leave of absence approved by
Seller or one of its Affiliates (other than a vacation, jury duty, funeral leave
or personal day), he or she shall remain an employee of Seller or one of its
Affiliates (except as otherwise required by Applicable Law); provided that
Purchaser make, and shall use reasonable best efforts to cause to be accepted, a
Comparable Job Offer to such Banking Center Employee if such Banking Center
Employee returns to work no later than the date that is the earlier of the
scheduled return date (including any approved extensions thereto) and six
(6) months from the date of commencement of such leave, unless such Employee is
entitled to reemployment under the Uniformed Services Employment and
Reemployment Act, in which case Purchaser shall not be obligated hire such
Employee unless the return date is no later than twelve (12) months following
the Closing Date, and, for purposes of this Agreement, such Employee shall
become a Transferred Banking Center Employee as of the date active employment
with Purchaser commences and, to the extent applicable, references in this
Section 9.1 to the “Closing Date” shall relate to the date on which active
employment commences. Those Banking Center Employees who do not accept a
Comparable Job Offer from Purchaser shall not be considered Transferred Banking
Center Employees for any purpose of this Agreement. Each of the Transferred
Banking Center Employees shall be provided by the Purchaser with an aggregate
annual amount of paid time-off under the plans of the Purchaser equal to such
Transferred Banking Center Employee’s current aggregate annual amount of paid
time-off, which, for clarity, takes into account and grandfathers all service
with Seller and its Affiliates (including vacation time, personal time and sick
time); provided that the Purchaser may allocate such aggregate annual amount of
paid time-off in a manner consistent with the policies of the Purchaser.
Notwithstanding the foregoing provisions of this Section 9.1(a), and subject to
the provisions of Section 9.1(d), Transferred Banking Center Employees who
accept an offer of employment (including any Comparable Job Offer) with
Purchaser or an Affiliate of Purchaser will be considered at-will employees and
may be terminated by Purchaser for any reason or for no reason at any time.

 

51



--------------------------------------------------------------------------------

(b) Termination of Employment with Seller. As of the Closing Date, the
Transferred Banking Center Employees shall cease active participation in each
Employee Plan and shall have a “separation from service” as that term is defined
by Section 409A of the Code and the regulations promulgated thereunder. Seller
and its Affiliates shall retain all assets and Liabilities for the Banking
Center Employees under the Employee Plans. Seller and its Affiliates shall be
liable for all eligible claims for benefits under the Employee Plans. For
purposes of this Agreement, the following claims shall be deemed to be incurred
as follows: (i) life, accidental death and dismemberment, business travel
accident, disability and workers compensation insurance benefits, upon the event
giving rise to such benefits; and (ii) health, vision, dental and/or
prescription drug benefits, on the date such services, materials or supplies
were provided.

(c) Benefits Following the Closing Date. Effective as of the Closing Date,
Purchaser shall provide the Transferred Banking Center Employees with the same
employee benefit plans and programs as those that are provided to similarly
situated employees of Purchaser (both by job classification or status and by
geographic location). For purposes of determining (i) eligibility to participate
in and vesting under applicable employee benefit plans of Purchaser or its
Affiliates (other than under any employee stock ownership or option plan),
(ii) the banking privileges and perquisites applicable to the Transferred
Banking Center Employees, (iii) retirement eligibility under any Purchaser plan
providing for the grant of equity awards, (iv) for benefit accrual purposes for
paid time-off (including vacation time, personal time and sick time) and, if
applicable, severance benefits, (v) the level of pay credits under a cash
balance plan, in each case, as applicable, each Transferred Banking Center
Employee shall be credited with the years of service he or she has been credited
with under any comparable Employee Plans; provided that such service shall not
be recognized for purposes of (x) grandfathering and/or benefit accruals under
any Purchaser defined benefit retirement plan, (y) retiree medical benefits (but
it shall be recognized for access-only retiree medical, if applicable) or
(z) any employee stock ownership or option plan. Purchaser shall (i) deem
satisfied any preexisting conditions and waiting periods under the welfare
benefit plans of Purchaser that provide healthcare benefits in which the
Transferred Banking Center Employees are eligible to participate to the same
extent that such conditions and waiting periods were satisfied under a
comparable Employee Plan and (y) subject to Seller providing Purchaser with the
applicable information with respect to each Transferred Banking Center Employee
in a form that Purchaser determines is administratively feasible to take into
account under its plans, cause such plans to honor any expenses incurred by such
Transferred Banking Center Employees and their eligible dependents under
comparable Employee Plans that are healthcare benefit plans during the portion
of the calendar year in which they become Transferred Banking Center Employees
for purposes of satisfying applicable deductible, co-insurance, maximum
out-of-pocket, and similar expenses, to the same extent that such expenses were
recognized under the comparable Employee Plan. Purchaser shall not provide any
payment or incentive to any Transferred Banking Center Employee to induce such
employee to elect continued participation in any healthcare benefit plan of
Seller

(d) Severance. (i) Termination of Transferred Banking Center Employees Following
the Closing Date. Purchaser shall pay, or cause to be paid, severance and
provide benefits in accordance with the severance schedule set forth on
Schedule 9.1(d)(i)(A), to each

 

52



--------------------------------------------------------------------------------

Transferred Banking Center Employee whose employment is terminated by Purchaser
or any Affiliate of Purchaser without “cause” (within the meaning set forth on
Schedule 9.1(d)(i)(B)) within twelve (12) months after the Closing Date, subject
to the execution, delivery and non-revocation of a release of claims in favor of
Purchaser, Seller and the respective Affiliates of Purchaser and Seller.

(ii) Termination of Banking Center Employees who do not become Transferred
Banking Center Employees. With respect to Banking Center Employees who do not
become Transferred Banking Center Employees for any reason (other than due to
having rejected a Comparable Job Offer), (A) Purchaser shall be responsible for
reimbursing Seller or its Affiliates, as applicable, for any severance benefits
but not greater than those described on Schedule 9.1(d)(i)(A) to the extent a
Banking Center Employee rejects an offer of employment from Purchaser that was
not a Comparable Job Offer and (B) Seller and its Affiliates shall retain and
shall satisfy all severance benefits payable to any other Banking Center
Employees. Except as may otherwise be required by Applicable Law, none of
Seller, Purchaser or any of its Affiliates shall pay or provide severance
benefits to any Banking Center Employee who receives a Comparable Job Offer from
Purchaser and does not accept such offer. Nothing in this Section 9.1(d)(ii) is
intended to conflict with the provisions of Section 9.1(g), but in the event of
an inconsistency, Section 9.1(d)(ii) shall govern. Subject to Applicable Law,
Seller, its Affiliates and Purchaser shall cooperate to take commercially
reasonable steps to reduce, to the extent possible, the likelihood that
severance benefits will be required to be paid to any Banking Center Employees
who do not become Transferred Banking Center Employees; provided, however, that,
in no event, shall Purchaser or Seller be required to find alternative
employment for such employees at Purchaser or Seller or one of their respective
Affiliates.

(e) Retirement Plans. Purchaser shall take commercially reasonable action to
permit Purchaser’s tax-qualified employee savings plan(s) maintained in the
United States and in which Transferred Banking Center Employees participate to
accept rollover contributions of “eligible rollover distributions” (within the
meaning of Section 402(c)(4) of the Code) for the benefit of participating
Transferred Banking Center Employees, including direct rollovers of outstanding
plan loans of Transferred Banking Center Employees, provided that such loans are
not in default. Without limiting the generality of the foregoing, the parties
will cooperate to facilitate the above-described rollover of plan loans by
causing their respective savings plan trustees to promptly accomplish the
transfer of the relevant plan loan notes and related loan agreements, and by
taking commercially reasonable action to forestall loan default.

(f) Annual Incentives. (i) Seller shall be liable for the payment of all
formulaic incentive bonuses and annual discretionary bonuses to the Transferred
Banking Center Employees with respect to the calendar year commencing on
January 1, 2011 and ending on December 31, 2011. In addition, Seller shall be
liable for the payment of any formulaic incentive bonuses, including monthly,
quarterly and semi-annual incentive bonuses, to the Transferred Banking Center
Employees with respect to the period commencing on January 1, 2012 and ending on
the Closing Date. Such payments shall be made consistent with past practice of
Seller, notwithstanding that Transferred Banking Center Employees may not be
employed by Seller or any of its Affiliates at the time of payment.

 

53



--------------------------------------------------------------------------------

(ii) The Purchaser shall provide Transferred Banking Center Employees an annual
discretionary bonus opportunity prorated for calendar year 2012, based upon the
number of days elapsed between the Closing Date and December 31, 2012 (with the
amount, if any, determined consistent with Purchaser’s internal methodology for
awarding annual discretionary bonuses). The Seller shall be responsible for and
shall pay to the Transferred Banking Center Employees a prorated portion of the
annual discretionary bonuses accrued for the Transferred Banking Center
Employees prior to the Closing Date, calculated using accruals for performance
year 2011, based upon the number of days elapsed between January 1, 2012 and the
Closing Date. For purposes of clarity, Seller and its Affiliates shall retain
all liabilities for, and shall be responsible for the payment of, any formulaic
incentive bonus amounts payable to the Transferred Banking Center Employees for
performance periods occurring prior to the Closing Date under any formulaic
incentive plans maintained by Seller or its Affiliates (for example, under any
monthly, quarterly or commissions-based plans), and such formulaic incentive
plans shall not be taken into consideration when determining the obligations of
the Purchaser and Seller under this Section 9.1(f)(ii).

(g) WARN Act. The parties hereto agree to cooperate in good faith, including by
sharing information about terminations of employment in a timely manner, to
determine whether any notification may be required under the WARN Act as a
result of the transactions contemplated by this Agreement. Purchaser shall be
responsible for providing any notice (or pay in lieu of notice) required
pursuant to the WARN Act with respect to a layoff or plant closing involving
Transferred Banking Center Employees that occurs on or after the Closing Date.
Subject to Section 9.1(d)(ii), Seller and its Affiliates shall be responsible
for providing any such notice (or pay in lieu of notice) with respect to a
layoff or plant closing occurring prior to, on or after the Closing Date and
involving Banking Center Employees who do not become Transferred Banking Center
Employees.

(h) Employee Communications. Any communications by Purchaser with the Banking
Center Employees prior to the Closing Date shall be subject to and in compliance
with the terms of this Agreement. Written communications from Purchaser to
Banking Center Employees shall be subject to prior review, comment and approval
by Seller and its Affiliates. Seller shall not make any promises or commitments
to the Banking Center Employees with respect to employment by Purchaser, or the
terms and conditions thereof.

(i) Banking Privileges. Purchaser agrees to provide the Transferred Banking
Center Employees with the same banking privileges, if any, that Purchaser
generally provides to similarly situated employees of Purchaser (both by job
classification or status and by geographic location).

(j) No Third-Party Rights. No provision of this Article IX shall create any
third-party beneficiary rights in any Person, nor is it intended to amend or
alter any benefit plan of Purchaser, Seller or any of their respective
Affiliates, or limit the ability of the Purchaser or its Affiliates to amend
their benefits plans in any respect at any time nor guarantee any Transferred
Banking Center Employee the right to continued employment for any period.

(k) Transition Services. Purchaser and Seller shall work together and reasonably
cooperate to delay the separation from Seller and the start date with Purchaser
for any Transferred Banking Center Employees who are necessary to assist Seller
in fulfilling their obligations under the Transition Services Agreement.

 

 

54



--------------------------------------------------------------------------------

(l) Wage Reporting. Purchaser and Seller agree to utilize the standard procedure
set forth in Revenue Procedure 2004-53 with respect to wage reporting.

ARTICLE X

TAX MATTERS

Section 10.1 Tax Indemnification. (a) Except to the extent reflected as a
liability in the Final Closing Statement, (i) Seller shall pay or cause to be
paid, shall be liable for, and shall indemnify, defend and hold Purchaser and
its Affiliates harmless from and against any and all Excluded Taxes, other than
any liability for Taxes resulting from transactions or actions taken by
Purchaser on the Closing Date that are properly attributable to the portion of
the Closing Date after the Closing, and (ii) Purchaser shall pay or cause to be
paid, shall be liable for, and shall indemnify, defend and hold Seller and its
Affiliates harmless from and against any and all Taxes relating to the Banking
Centers, the Purchased Assets or Assumed Liabilities other than Excluded Taxes
that are the responsibility of Seller under the immediately preceding sentence.

(b) Payment in full of any amount due from Purchaser or Seller under this
Section 10.1 shall be made to the affected party in immediately available funds
at least two (2) Business Days before the date payment of the Taxes to which
such payment relates is due, or, if no Tax is payable, within fifteen (15) days
after written demand is made for such payment.

Section 10.2 Refunds, Credits and Carrybacks. (a) Seller shall be entitled to
any refunds or credits of or against any Excluded Taxes that are the
responsibility of Seller under Section 10.1(a). Purchaser shall be entitled to
any refunds or credits of or against any Taxes relating to the Purchased Assets,
other than refunds or credits of or against Excluded Taxes that are the
responsibility of Seller under Section 10.1(a).

(b) Purchaser shall promptly forward to Seller or reimburse Seller for any
refunds or credits due to Seller (pursuant to the terms of this Article X) after
receipt thereof, and Seller shall promptly forward to Purchaser or reimburse
Purchaser for any refunds or credits due Purchaser (pursuant to the terms of
this Article X) after receipt thereof.

Section 10.3 Cooperation . Each party hereto shall, and shall cause its
Affiliates to, provide to the other party hereto such cooperation, documentation
and information relating to the Purchased Assets as either of them reasonably
may request in: (i) filing any Tax Return, amended Tax Return or claim for
refund, (ii) determining a liability for Taxes or an indemnity obligation under
this Article X or a right to refund of Taxes, (iii) conducting any audit,
examination, contest, litigation or other proceeding by or against any Taxing
Authority or (iv) determining an allocation of Taxes between a Pre-Closing
Period and Post-Closing Period. Each party will retain all Tax Returns,
schedules and work papers, and all material records and other documents relating
to Taxes relating to the Purchased Assets for Tax periods ending on or prior to
the Closing Date until the later of (x) the expiration of the statute of
limitations for the Tax periods to which the Tax Returns or other documents
relate or (y) eight (8) years following the

 

55



--------------------------------------------------------------------------------

due date (without extension) for such Tax Returns. Thereafter, the party holding
such Tax Returns or other documents may dispose of them after offering the other
party reasonable notice and opportunity to take possession of such Tax Returns
and other documents at such other party’s own expense. Each party shall make its
employees reasonably available on a mutually convenient basis at its cost to
provide explanation of any documents or information so provided.

Section 10.4 Contest Provisions. Each of Purchaser and Seller shall promptly
notify the other in writing upon receipt of notice of any pending or threatened
audits or assessments with respect to Taxes for which such other party (or such
other party’s Affiliates) may be liable hereunder. Seller shall be entitled to
participate at their expense in the defense of and, at its option, take control
of the complete defense of, any Tax audit or administrative or court proceeding
relating to Taxes for which it may be liable, and to employ counsel and other
advisors of its choice at its expense. Neither party may agree to settle any
claim for Taxes for which the other may be liable without the prior written
consent of such other party, which consent shall not be unreasonably withheld.

Section 10.5 Transfer Taxes . (a) All Transfer Taxes that are payable or that
arise as a result of the consummation of the purchase and sale of the Purchased
Assets contemplated by this Agreement shall be paid by Seller. Any Tax Returns
that must be filed in connection with Transfer Taxes shall be prepared and filed
by the party primarily or customarily responsible under Applicable Law for
filing such Tax Returns, and such party will use its reasonable best efforts to
provide such Tax Returns to the other party at least ten (10) Business Days
prior to the date such Tax Returns are due to be filed. Such Tax Returns shall
be prepared consistent with the Allocation Statement pursuant to Section 3.4(a).
Purchaser and Seller shall cooperate in the timely completion and filing of all
such Tax Returns. Seller shall promptly pay all Transfer Taxes due with respect
to Tax Returns to be filed by Seller under this Section 10.5 and Seller shall
pay to Purchaser any Transfer Taxes due with respect to Tax Returns to be filed
by Purchaser under this Section 10.5 at least two (2) Business Days prior to the
due date for the filing of such Tax Returns. Any Transfer Taxes resulting from
any subsequent increase in consideration shall be borne in accordance with the
provisions of this Section 10.5 and any Tax Returns required to be filed in
connection therewith shall be prepared and filed in accordance with the
provisions of this Section 10.5. For the avoidance of doubt, any Transfer Taxes
resulting from any transfer after the Closing Date of any Purchased Asset or
Assumed Liability, or any other property owned after the Closing Date by
Purchaser or any of its Affiliates shall be borne by Purchaser and any Tax
Returns relating thereto shall be prepared and filed by Purchaser. Purchaser
agrees to timely sign and deliver any certificates or forms as may be necessary
or appropriate to establish an exemption from (or otherwise reduce), and file
Tax Returns with respect to, such Transfer Taxes.

(b) The parties shall attempt in good faith to agree, on or prior to the Closing
Date, on the fair market value of the Banking Center Premises and shall prepare
and file any Tax Returns required to be filed by them with respect to Transfer
Taxes on a basis consistent with any such agreed valuation.

(c) Any party shall have the right to seek a refund of any and all Transfer
Taxes paid by it for which it is responsible pursuant to this Section 10.5 at
its own expense (subject to the last sentence of this Section 10.5(c)). If so
requested, the other party shall

 

56



--------------------------------------------------------------------------------

cooperate in good faith with the party seeking such refund. Any refund of
Transfer Taxes (and any reasonable out-of-pocket expenses incurred by the
parties in obtaining such refund, provided, in the case of fees and
disbursements paid to any accounting firm, such expenses were incurred after
providing reasonable advance notice to and consulting in good faith with the
other party) shall be shared between the parties in accordance with the portion
of such Tax paid by each such party.

Section 10.6 Coordination. Notwithstanding anything in this Agreement to the
contrary, in the event there is a conflict between Article X and any provision
contained in any other article of this Agreement, Article X shall control.

Section 10.7 Tax Treatment of Payments. Purchaser, Seller and its Affiliates
shall treat any and all payments under this Article X or Article XIII as an
adjustment to the consideration, for Tax purposes unless they are required to
treat such payments otherwise by applicable Tax laws.

Section 10.8 Limitations and Survival. Notwithstanding anything in this
Agreement to the contrary, the indemnification provisions of Section 10.1 are
not subject to the limitations of Article XIII and shall survive the Closing
until the expiration of the applicable statutes of limitation.

Section 10.9 No Double Recovery. For the avoidance of doubt, neither Purchaser
nor Seller shall be entitled to receive indemnification from the other in
respect of all or any portion of any Loss more than once, in each case, whether
proceeding under this Article X or Article XIII.

ARTICLE XI

CLOSING CONDITIONS

Section 11.1 Conditions to Obligations of Each Party to Close. The respective
obligations of each party to effect the transactions contemplated by this
Agreement are subject to the satisfaction or, where legally permitted, waiver by
such party, prior to or at the Closing, of each of the following conditions:

(a) No statute, rule, regulation, executive order, decree, ruling, permanent
injunction or other permanent order shall have become effective (and final and
nonappealable) permanently restraining, enjoining or otherwise prohibiting or
making illegal the consummation of the transactions contemplated hereby.

(b) All Regulatory Approvals set forth on Schedule 11.1(b) (the “Required
Government Approvals”) shall have been obtained, and any applicable waiting
periods relating thereto shall have expired or been terminated early.

(c) the HSBC Assignment Agreement shall be in force and effect and shall not
have been terminated.

 

57



--------------------------------------------------------------------------------

Section 11.2 Conditions to Obligation of Seller to Effect the Closing. The
obligation of Seller to effect the transactions contemplated by this Agreement
is subject to the satisfaction or waiver (in the sole discretion of Seller),
prior to or at the Closing, of each of the following conditions:

(a) All of the covenants and other agreements required by this Agreement to be
complied with and performed by Purchaser on or before the Closing Date shall
have been duly complied with and performed in all material respects.

(b) Each of the representations and warranties of Purchaser contained in
Article VI shall be true and correct as of the Closing Date as though made on
and as of the Closing Date, except (i) that those representations and warranties
which address matters only as of a particular date shall be true and correct as
of such particular date; and (ii) where the failure of such representations and
warranties in the aggregate to be so true and correct has not had, and would not
reasonably be expected to result in, a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated by this Agreement
(disregarding for purposes of this clause (ii) any qualification in the text of
the relevant representation or warranty as to materiality, material adverse
effect or Knowledge).

(c) Seller shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of Purchaser by an appropriate officer
certifying that the conditions specified in Section 11.2(a) and Section 11.2(b)
have been satisfied.

Section 11.3 Conditions to Obligation of Purchaser to Effect the Closing.
Purchaser’s obligation to effect the transactions contemplated by this Agreement
is subject to the satisfaction or waiver (in Purchaser’s sole discretion), prior
to or at the Closing, of each of the following conditions:

(a) All of the covenants and agreements required by this Agreement to be
complied with and performed by Seller on or before the Closing Date shall have
been duly complied with and performed in all material respects.

(b) Each of the representations and warranties of Seller contained in Article V
shall be true and correct as of the Closing Date as though made on and as of the
Closing Date, except (i) that those representations and warranties which address
matters only as of a particular date shall be true and correct as of such
particular date; and (ii) where the failure of such representations and
warranties in the aggregate to be so true and correct has not had, and would not
reasonably be expected to result in, a Material Adverse Effect (disregarding for
purposes of this clause (ii) any qualification in the text of the relevant
representation or warranty as to materiality, Material Adverse Effect or
Knowledge).

(c) Purchaser shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of Seller by an appropriate officer of
Seller certifying that the conditions specified in Section 11.3(a) and
Section 11.3(b) have been satisfied.

(d) No event shall have occurred and no facts or conditions shall exist that,
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

ARTICLE XII

TERMINATION

Section 12.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by mutual written consent of Purchaser and Seller;

(b) by Purchaser or Seller if (i) any Governmental Entity that must grant a
Required Government Approval has denied such Required Government Approval, and
such denial has become final and nonappealable or (ii) any Governmental Entity
of competent jurisdiction shall have issued a final nonappealable order
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, unless, in either case, such denial of approval
or issuance of such order arises out of, or results from, a material breach by
the party seeking to terminate this Agreement of any representation, warranty,
covenant or agreement of such party in this Agreement;

(c) by Purchaser or by Seller, if the Closing shall not have occurred on or
before the Outside Date; unless the failure of the Closing to occur by such date
arises out of, or results from, a material breach by the parties seeking to
terminate this Agreement of any representation, warranty, covenant or agreement
of such parties in this Agreement;

(d)(i) by Purchaser, if Seller has breached any of its covenants or agreements
or any of its representations or warranties contained in this Agreement, which
breach, individually or in the aggregate, would cause the conditions set forth
in Section 11.3(a) or Section 11.3(b) to be not satisfied, and such breach is
not cured within forty-five (45) days following written notice to Seller or
cannot, by its nature, be cured prior to the Outside Date; provided that
Purchaser is not then in material breach of any representation, warranty,
covenant or other agreement contained in this Agreement, or (ii) by Seller, if
Purchaser has breached any of its covenants or agreements or any of its
representations or warranties contained in this Agreement, which breach,
individually or in the aggregate, would cause the conditions set forth in
Section 11.2(a) or Section 11.2(b) to not be satisfied, and such breach is not
cured within forty-five (45) days following written notice to Purchaser, or
cannot, by its nature, be cured prior to the Outside Date; provided that Seller
is not then in material breach of any representation, warranty, covenant or
other agreement contained in this Agreement; and

(e) By Purchaser or Seller if the HSBC Assignment Agreement has been terminated.

Section 12.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 12.1, this Agreement shall forthwith become
void and have no effect, and none of Seller, Purchaser, any of its Affiliates or
any of the officers, directors or stockholders of any of them shall have any
liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except (i) the confidentiality provisions of
Section 7.5 shall survive any termination of this Agreement, and
(ii) notwithstanding anything to the contrary contained in this Agreement,
neither Purchaser nor Seller shall be relieved or released from any liabilities
or damages arising out of its willful breach of any provision of this Agreement.

 

59



--------------------------------------------------------------------------------

ARTICLE XIII

SURVIVAL; INDEMNIFICATION

Section 13.1 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing for the period
set forth in this Section 13.1. All representations and warranties contained in
this Agreement and all claims with respect thereto shall terminate eighteen
(18) months after the Closing Date, except that (i) the representations and
warranties contained in Sections 5.1, 5.2, 5.7, 6.1, 6.2 and 6.7 shall survive
until the expiration of the applicable statute of limitations; it being
understood that in the event notice of any claim for indemnification under this
Article XIII has been given (within the meaning of Section 13.4) within the
applicable survival period, the representations and warranties that are the
subject of such indemnification claim shall survive with respect to such claim
until such time as such claim is finally resolved. The agreements and covenants
contained in this Agreement that by their terms contemplate performance after
the Closing Date shall survive the Closing in accordance with their terms.

Section 13.2 Indemnification by Seller. (a) Seller hereby agrees that from and
after the Closing it shall indemnify, defend and hold harmless Purchaser and its
respective Affiliates, and its directors, officers, employees (other than the
Transferred Banking Center Employees), agents and their heirs, successors and
permitted assigns, each in their capacity as such (the “Purchaser Indemnified
Parties” from, against and in respect of any damages, losses, charges,
Liabilities, claims, demands, actions, suits, proceedings, payments, judgments,
settlements, assessments, deficiencies, interest, penalties, and costs and
expenses (including removal costs, remediation costs, closure costs, fines,
penalties and expenses of investigation and ongoing monitoring, reasonable
attorneys’ fees, and reasonable out of pocket disbursements) (collectively,
“Losses”) imposed on, sustained, incurred or suffered by, or asserted against,
any of the Purchaser Indemnified Parties, whether in respect of third-party
claims, claims between the parties hereto, or otherwise, directly or indirectly
relating to, or arising out of:

(1) any breach of any representation or warranty made by Seller under Article V
for the period such representation or warranty survives, it being understood
that for purposes of this Section 13.2 any qualifications in the text of any
such representation or warranty relating to materiality, Material Adverse
Effect, or Knowledge shall be disregarded for purposes of determining whether
such representation or warranty was breached or the amount of Losses;

(2) any breach of any covenant or agreement of Seller contained in this
Agreement; and

(3) any of (i) the Excluded Liabilities, (ii) Liens that are not Permitted
Liens, or (iii) the conduct of the Retained Business after the Closing Date.

 

60



--------------------------------------------------------------------------------

(b) Seller shall not be liable to the Purchaser Indemnified Parties for (i) any
Losses in respect of Section 13.2(a)(1) for any individual claim (or group of
directly related claims) less than twenty thousand dollars ($20,000) (each a “de
minimis loss”) or (ii) any Losses in respect of Section 13.2(a)(1) unless the
Losses therefrom exceed an aggregate amount (including all Losses attributable
to Seller) equal to two hundred fifty thousand dollars ($250,000), and then only
for Losses in excess of that amount and up to an aggregate amount equal to
twenty-five percent (25%) of the Premium.

Section 13.3 Indemnification by Purchaser. (a) Purchaser hereby agrees that from
and after the Closing it shall indemnify, defend and hold harmless Seller, any
of its Affiliates, and each of their respective directors, officers, agents and
their heirs, successors and permitted assigns, each in their capacity as such
(the “Seller Indemnified Parties” and collectively, with the Purchaser
Indemnified Parties, the “Indemnified Parties”) from, against and in respect of
any Losses imposed on, sustained, incurred or suffered by, or asserted against,
any of the Seller Indemnified Parties, whether in respect of third-party claims,
claims between the parties hereto, or otherwise, directly or indirectly,
relating to, arising out of or resulting from:

(1) any breach of any representation or warranty made by Purchaser under
Article VI for the period such representation or warranty survives, it being
understood that for purposes of this Section 13.3 any qualifications in the text
of any such representation or warranty relating to materiality, material adverse
effect, or Knowledge shall be disregarded for purposes of determining whether
such representation or warranty was breached;

(2) any breach of a covenant or agreement of Purchaser contained in this
Agreement; and

(3) any of the Assumed Liabilities or the conduct of the Banking Centers after
the Closing Date.

(b) Purchaser shall not be liable to the Seller Indemnified Parties for (i) a de
minimis loss in respect of Section 13.3(a)(1) or (ii) any Losses with respect to
the matters contained in Section 13.3(a)(1) unless the Losses therefrom exceed
an aggregate amount (including all Losses attributable to Seller) equal to two
hundred fifty thousand dollars ($250,000), and then only for Losses in excess of
that amount and up to an aggregate amount equal to twenty-five percent (25%) of
the Premium.

Section 13.4 Third-Party Claim Indemnification Procedures. (a) In the event that
any written claim or demand for which an indemnifying party (an “Indemnifying
Party”) may have liability to any Indemnified Party hereunder, other than those
relating to Taxes (which are the exclusive subject of Article X), is asserted
against or sought to be collected from any Indemnified Party by a third party (a
“Third-Party Claim”), such Indemnified Party shall promptly, but in no event
more than ten (10) days following such Indemnified Party’s receipt of a
Third-Party Claim, notify the Indemnifying Party in writing of such Third-Party
Claim, the amount or the estimated amount of damages sought thereunder to the
extent then ascertainable (which estimate shall not be conclusive of the final
amount of such Third-Party Claim), any other remedy sought thereunder, any
relevant time constraints relating thereto and, to the extent

 

61



--------------------------------------------------------------------------------

practicable, any other material details pertaining thereto (a “Claim Notice”);
provided, however, that the failure timely to give a Claim Notice shall affect
the rights of an Indemnified Party hereunder only to the extent that such
failure has a material prejudicial effect on the defenses or other rights
available to the Indemnifying Party with respect to such Third-Party Claim. The
Indemnifying Party shall have thirty (30) days (or such lesser number of days
set forth in the Claim Notice as may be required by court proceeding in the
event of a litigated matter) after receipt of the Claim Notice (the “Notice
Period”) to notify the Indemnified Party that it desires to assume the defense
of the Indemnified Party against such Third-Party Claim.

(b) In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
a Third-Party Claim, the Indemnifying Party shall have the right to defend the
Indemnified Party by appropriate proceedings and shall have the sole power to
direct and control such defense at its expense. Once the Indemnifying Party has
duly assumed the defense of a Third-Party Claim, the Indemnified Party shall
have the right, but not the obligation, to participate in any such defense and
to employ separate counsel of its choosing. The Indemnified Party shall
participate in any such defense at its expense unless the Indemnifying Party and
the Indemnified Party are both named parties to the proceedings and the
Indemnified Party shall have reasonably concluded, based on the written advice
of counsel, that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing material interests between
them. The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, settle, compromise or offer to settle or compromise any
Third-Party Claim; provided, however, that no such prior written consent of the
Indemnified Party shall be required to any proposed settlement that involves
only the payment of money by the Indemnifying Party, includes as an
unconditional term thereof the granting by the person asserting such claim or
bringing such action of an unconditional release from liability to all
Indemnified Parties with respect to such claim and does not include any
admission of culpability.

(c) If the Indemnifying Party elects not to defend the Indemnified Party against
a Third-Party Claim, whether by not giving the Indemnified Party timely notice
of its desire to so defend or otherwise, the Indemnified Party shall have the
right but not the obligation to assume its own defense; it being understood that
the Indemnified Party’s right to indemnification for a Third-Party Claim shall
not be adversely affected by assuming the defense of such Third-Party Claim. The
Indemnified Party shall not settle a Third-Party Claim without the consent of
the Indemnifying Party and/or its respective insurer.

(d) The Indemnified Party and the Indemnifying Party shall cooperate in order to
ensure the proper and adequate defense of a Third-Party Claim, including by
providing access to each other’s relevant business records and other documents,
and employees.

(e) The Indemnified Party and the Indemnifying Party shall use reasonable best
efforts to avoid production of confidential information (consistent with
Applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third-Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.

 

62



--------------------------------------------------------------------------------

Section 13.5 Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, no Person shall be liable under this Article XIII
for any consequential, punitive, special, incidental or indirect damages,
including lost profits, except to the extent awarded by a court of competent
jurisdiction in connection with a Third-Party Claim.

Section 13.6 Adjustments to Losses. (a) In calculating the amount of any Loss,
the proceeds actually received by the Indemnified Party or any of its Affiliates
under any insurance policy or pursuant to any claim, recovery, settlement or
payment by or against any other Person in each case relating to the Third-Party
Claim, net of any actual costs, expenses or premiums incurred in connection with
securing or obtaining such proceeds, shall be deducted. Without limiting the
generality or effect of any other provision hereof, each Indemnified Party and
Indemnifying Party shall duly execute upon request all instruments reasonably
necessary to evidence and perfect the subrogation and subordination rights
detailed herein, and otherwise cooperate in the prosecution of such claims.

(b) In calculating the amount of any Loss, there shall be deducted an amount
equal to any net Tax benefit actually realized (including the utilization of a
Tax loss or Tax credit carried forward) as a result of such Loss by the party
claiming such Loss, and there shall be added an amount equal to any actual net
Tax detriment resulting from such Loss.

(c) Reimbursement. If an Indemnified Party recovers an amount from a third-party
in respect of a Loss that is the subject of indemnification hereunder after all
or a portion of such Loss has been paid by an Indemnifying Party pursuant to
this Article XIII, the Indemnified Party shall promptly remit to the
Indemnifying Party the excess (if any) of (i) the amount paid by the
Indemnifying Party in respect of such Loss, plus the amount received from the
third party in respect thereof, less (ii) the full amount of Loss.

Section 13.7 Payments. The Indemnifying Party shall pay all amounts payable
pursuant to this Article XIII, by wire transfer of immediately available funds,
promptly following receipt from an Indemnified Party of a bill, together with
all accompanying reasonably detailed back-up documentation, for a Loss that is
the subject of indemnification hereunder, unless the Indemnifying Party in good
faith disputes the Loss, in which event it shall so notify the Indemnified
Party. In any event, the Indemnifying Party shall pay to the Indemnified Party,
by wire transfer of immediately available funds, the amount of any Loss for
which it is liable hereunder no later than three (3) days following any final
determination of such Loss and the Indemnifying Party’s liability therefor. A
“final determination” shall exist when (i) the parties to the dispute have
reached an agreement in writing, (ii) a court of competent jurisdiction shall
have entered a final and non-appealable order or judgment, or (iii) an
arbitration or like panel shall have rendered a final non-appealable
determination with respect to disputes the parties have agreed to submit
thereto.

Section 13.8 Mitigation. Each Indemnified Party shall use its reasonable best
efforts to mitigate any indemnifiable Loss. In the event an Indemnified Party
fails to so mitigate an indemnifiable Loss, the Indemnifying Party shall have no
liability for any portion of such Loss that reasonably could have been avoided
had the Indemnified Person made such efforts.

 

63



--------------------------------------------------------------------------------

Section 13.9 Survival of Indemnity. The obligation of Purchaser and Seller to
indemnify under this Article XIII as to claims covered by Section 13.2(a)(1) and
Section 13.3(a)(1), as applicable, shall expire on the applicable expiration
date of the applicable representation or warranty, as provided in Section 13.1,
and shall not apply to any claims made after such date, except that the
obligation of Purchaser and Seller to indemnify with respect to bona fide claims
for indemnity made in writing by Seller Indemnified Parties and Purchaser
Indemnified Parties, as applicable, prior to such expiration shall continue
until final resolution of such claims.

Section 13.10 Remedies Exclusive. Except as otherwise specifically provided
herein or in the case of fraud or willful misconduct, the remedies provided in
this Article XIII shall be the exclusive remedies of the parties hereto from and
after the Closing in connection with any breach of a representation or warranty,
or non-performance, partial or total, of any covenant or agreement contained
herein except as to Taxes, as to which the provisions of Article X shall control
exclusively.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Entire Agreement; Amendment. All Exhibits (attached hereto and as
executed) and Schedules hereto shall be deemed to be incorporated into and made
part of this Agreement. This Agreement, together with the Exhibits and Schedules
hereto, and the Transition Services Agreement, contain the entire agreement and
understanding among the parties with respect to the subject matter hereof (and
supersede any prior agreements, arrangements or understandings among the parties
with respect to the subject matter hereof) and there are no agreements,
representations, or warranties which are not set forth herein. This Agreement
may not be amended or revised except by a writing signed by Seller and
Purchaser.

Section 14.2 Binding Effect; Assignment; No Third-Party Beneficiaries. Except as
otherwise provided in this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and its successors and assigns.
Except as expressly provided herein, this Agreement and all rights hereunder may
not be assigned by any party hereto except by prior written consent of the other
party hereto; provided that Purchaser may assign its right to acquire any asset
and/or the obligation to pay all or part of the consideration and to assume any
liability to any wholly owned Subsidiary without the prior written consent of
the other party hereto; provided, further, that Purchaser agrees to guarantee
the performance of any such wholly owned Subsidiary. The parties intend that
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto; provided that the provisions
of Article XIII will inure to the benefit of the Indemnified Parties.

Section 14.3 Specific Performance. The parties hereto acknowledge and agree that
(i) monetary damages could not adequately compensate any party hereto in the
event of a breach of this Agreement by any other party which results in the
failure of the transactions contemplated by this Agreement to be consummated by
the Outside Date; (ii) the non-breaching party would suffer irreparable harm in
the event of such a breach with such an effect; and (iii) the non-breaching
party shall have, in addition to any other rights or remedies it may have at law
or

 

64



--------------------------------------------------------------------------------

in equity, specific performance and injunctive relief as a remedy for the
enforcement hereof. The parties agree to not seek, and agree to waive, any
requirement for the securing or posting of a bond in connection with a party
seeking or obtaining any relief pursuant to this Section 14.3.

Section 14.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
two or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. The
execution and delivery of this Agreement may be effected by facsimile or any
other electronic means such as “.pdf” or “.tiff” files.

Section 14.5 Notices. All notices, request, demands and other communications
required hereunder shall be in writing and shall be deemed to have been duly
given or made if delivered personally, sent by facsimile transmission or telex
confirmed in writing within two (2) Business Days, or sent by registered or
certified mail, postage prepaid, as follows:

If to Purchaser addressed to:

Peter G. Humphrey

President and Chief Executive Officer

Five Star Bank

220 Liberty Street

Warsaw, NY 14569

Facsimile: (585) 786-1108

with a copy to:

John L. Rizzo

General Counsel

Five Star Bank

220 Liberty Street

Warsaw, NY 14569

Facsimile: (585) 786-1108

with an additional copy to:

James M. Jenkins, Esq.

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY 14604

Facsimile: (585) 232-6500

 

65



--------------------------------------------------------------------------------

and if to Seller addressed to:

Oliver H. Sommer

Executive Vice President, Corporate Development

First Niagara Financial Group, Inc.

726 Exchange Street, Suite 618

Buffalo, NY 14210

Facsimile: (716) 819-5157

with a copy to:

John Mineo

SVP, General Counsel & Corporate Secretary

First Niagara Financial Group, Inc.

726 Exchange Street, Suite 618

Buffalo, NY 14210

Facsimile: (716) 819-5158

with an additional copy to:

Michael Friedman, Esq.

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Facsimile: (215) 981-4750

Any party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
party in the manner provided above for giving notice.

Section 14.6 Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

Section 14.7 Expenses. Except as otherwise expressly set forth herein, all fees
and expenses payable in connection with the consummation of the transactions
contemplated by this Agreement shall be the sole liability of the party
incurring such expense.

Section 14.8 Deadlines. If the last day of the time period for the giving of any
notice or the taking of any action required under this Agreement falls on a
Saturday, Sunday or legal holiday or a date on which banks in the State of New
York are authorized by law to close, the time period for giving such notice or
taking such action shall be extended through the next Business Day following the
original expiration date of such.

 

66



--------------------------------------------------------------------------------

Section 14.9 Scope of Agreements. This Agreement shall not create any
partnership, joint venture or other similar arrangement between Seller or any of
its Affiliates, on the one hand, and Purchaser or any of its Affiliates, on the
other hand.

Section 14.10 Delays or Omissions. Any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provision or condition of this Agreement shall be effective only
to the extent specifically set forth in writing. Notwithstanding any provision
set forth herein, no party hereto shall be required to take any action or
refrain from taking any action that would cause it to violate any Applicable
Law, statute, legal restriction, regulation, rule or order or any Governmental
Entity.

Section 14.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. NO PARTY TO THIS
AGREEMENT SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR
ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR
ANY RELATED INSTRUMENTS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

Section 14.12 Governing Law; Consent to Jurisdiction. The execution,
interpretation, and performance of this Agreement shall be governed by the laws
of the State of New York without giving effect to any conflict of laws provision
or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any other jurisdiction other than the State
of New York. EACH PARTY HERETO, TO THE EXTENT IT MAY LAWFULLY DO SO, HEREBY
SUBMITS TO THE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS
FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE AFORESAID
COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
SUCH PARTY’S OBLIGATIONS UNDER OR WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
AGREEMENTS, INSTRUMENTS OR DOCUMENTS CONTEMPLATED HEREBY AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS.

[Remainder of page left intentionally blank]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Purchase and
Assumption Agreement to be duly executed as an instrument under seal by its
officer thereunto duly authorized as of the date first above written.

 

FIRST NIAGARA BANK, NATIONAL ASSOCIATION By:      

Name:

Title:

 

FIVE STAR BANK By:      

Name:

Title:

[Signature Page to Purchase and Assumption Agreement]

 

68